Exhibit 10.1
Execution Version




















PATTERN MSM GP HOLDINGS INC.


UNANIMOUS SHAREHOLDER AGREEMENT










August 10, 2018






 

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Article 1 INTERPRETATION2
1.1 Definitions    2
1.2 Headings    9
1.3 Number and Gender    10
1.4 Business Days    10
1.5 Currency and Payment Obligations    10
1.6 Calculation of Interest    10
1.7 Accounting Principles    10
1.8 Statute and Agreement References    10
1.9 Section and Schedule References    10
1.10 Subsidiaries    11
Article 2 CORPORATE AFFAIRS11
2.1 Business and Affairs of the Corporation    11
2.2 Directors    11
2.3 Officers    11
2.4 Chairman    11
2.5 Meetings of Board    12
2.6 Observers; Attendance of Others    13
2.7 Obligations of Directors    13
2.8 Related Party Contracts    13
2.9 Indemnification and Insurance    14
2.10 Meetings of Shareholders    15
2.11 Freedom in Decision Making    15
2.12 Fiscal Year    16
2.13 Business of the Corporation    16
Article 3 MANAGEMENT OF THE CORPORATION AND APPROVALS16
3.1 Management of the Corporation    16
3.2 Exercise of Authority    16
3.3 Shareholder Approvals    16
3.4 Corporation Obligations; Limitations    17
Article 4 PROJECT OPERATING BUDGET, CAPITAL CALLS AND DISTRIBUTIONS18
4.1 Funding Obligations with respect to the Corporation    18
4.2 Funding Obligations with respect to the Partnership    18
4.3 Distributions    19
4.4 Distribution of Proceeds from Sale of the Corporation’s or the Project
General Partner’s
Assets     20
Article 5 LOSS OF RIGHTS20
5.1 Bankruptcy    20
5.2 Dilution Below 10%    21
5.3 Events of Default    21
5.4 Consequences of Loss of Rights    22
Article 6 TRANSFER & DISPOSITION OF SHARES23
6.1 General Prohibition    23
6.2 General Restrictions    24
6.3 Permitted Transfer    25


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.4 Permitted Transfers to Controlled Affiliates    25
6.5 Restrictions on Transfer    26
6.6 Transfer of Units by PSP or Pattern    26
6.7 Release of Transferring Shareholder    27
6.8 Pledge of Shares    27
6.9 Conditions to Admission    28
6.10 Indirect Transfers    28
Article 7 BOOKS, RECORDS, AUDITORS AND TAX RETURNS28
7.1 Books and Records    28
7.2 Access to Information    29
7.3 Selection of Auditors and Reporting    29
7.4 Accounting Principles    31
7.5 Tax Returns    31
7.6 Corporation Obligations; Book and Records and Auditors    31
Article 8 THIRD PARTY AGREEMENTS31
8.1 Pattern O&M Contract    31
8.2 Pattern PAA    31
Article 9 CONFIDENTIALITY32
9.1 Confidentiality    32
9.2 Public Announcements    34
9.3 Subsidiaries as Third Party Beneficiaries    34
Article 10 GENERAL SALE PROVISIONS34
10.1 Warranties of Seller    34
10.2 Closing    34
10.3 Closing Conditions    34
10.4 Payment    35
10.5 Allocation of Purchase Price    35
10.6 Indebtedness between Seller and the Corporation    35
Article 11 ISSUE OF ADDITIONAL SHARES36
11.1 Issuance of Shares    36
Article 12 REPRESENTATIONS AND WARRANTIES36
12.1 Representations and Warranties of the Shareholders    36
12.2 Survival    37
Article 13 GENERAL37
13.1 Actions in Accordance with Agreement    37
13.2 Corporation Consent    37
13.3 Agreement to be Bound    37
13.4 Conflict with Articles    38
13.5 Entire Agreement    38
13.6 Amendment    38
13.7 Rights of Set-Off    38
13.8 Waiver    38
13.9 Governing Law    38
13.10 Severability    39
13.11 Time of Essence    39


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




13.12 Further Assurances    39
13.13 Notice    39
13.14 Benefit/Binding    40
13.15 Dispute Resolution Procedure    40
13.16 No Right to Employment    41
13.17 Assignment    41
13.18 Legend on Certificates    41
13.19 Subdivision, Consolidation, etc. of Shares    41
13.20 Termination of Agreement and Survival    41
13.21 Remedies    42
13.22 Withholding    42
13.23 Expenses    42
13.24 Independent Advice    42
13.25 Counterparts    42
13.26 Corporate Opportunities, Waiver of Fiduciary Duties, Etc.    43



UNANIMOUS SHAREHOLDER AGREEMENT
THIS UNANIMOUS SHAREHOLDER AGREEMENT (the “Agreement”) is made as of August 10,
2018, among:
PATTERN CANADA FINANCE COMPANY ULC, a company existing under the laws of the
Province of Nova Scotia, along with its successors and permitted assigns,

(“Pattern Shareholder”)
and
VERTUOUS ENERGY CANADA INC., a corporation existing under the laws of the
Canada, along with its successors and permitted assigns,

(“PSP Shareholder”)
and
PATTERN MSM GP HOLDINGS INC., a corporation existing under the laws of the
Province of Ontario

(the “Corporation”).
WHEREAS the Corporation is the general partner of MSM LP Holdings LP, a limited
partnership formed under the laws of the Province of Ontario on July 20, 2018
for the purpose of holding and disposing of a limited partnership interest in
the Project Partnership, which owns the Project;
AND WHEREAS the Corporation is a holder of 50% of the shares of the Project
General Partner (as defined herein);
AND WHEREAS the authorized capital of the Corporation consists of an unlimited
number of common shares (the “Common Shares”) of which there are outstanding as
at the date of this Agreement the Common Shares set out in Schedule “A”;
AND WHEREAS on the date hereof, PSP Shareholder purchased 33 Common Shares in
the Corporation from PRHC Holdings LP (“PRHC LP”) and became a Shareholder;
AND WHEREAS on the date hereof, Pattern Shareholder purchased 77 Common Shares
in the Corporation from PRHC LP and became a Shareholder;
AND WHEREAS as of the date hereof the Shareholders (as defined herein) directly
or indirectly own the Shares (as defined herein) set out opposite their
respective names in Schedule “A”;
AND WHEREAS the Corporation and the Shareholders wish to enter into this
Agreement on the terms hereof, effective as of the date hereof;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
agree as set forth below.

Article 1
INTERPRETATION

1.1
Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following words and terms will have the following
meanings:
(1)
“Administration Services” means the administration services to be provided by
the PAA Provider with respect to the Project pursuant to the PAA which includes
the bookkeeping, accounting, administration of accounts payable, accounts
receivable, preparation of financial statements and tax returns, loan
administration (other than loan administration to be provided in relation to
construction loan and project financing for the Project as set forth in the O&M
Contract) and other administrative services that may be customarily requested
and agreed by the PAA Provider and the Project Partnership from time to time
that are provided for the benefit of the Project Partnership in respect of the
Project;

(2)
“Affiliate” means, in respect of a Party, any Person that as at the time
determined, (i) Controls such Party, (ii) is Controlled by such Party, or (iii)
is Controlled by the same Person that Controls such Party; provided that (x)
neither the Partnership nor the Corporation shall be deemed an Affiliate of
either Pattern or PSP for any purpose hereunder, (y) neither Pattern Energy
Group LP nor Pattern Energy Group 2 LP shall be deemed an Affiliate of either
Pattern or PSP for any purpose hereunder, and (z) neither Shareholder shall be
deemed an Affiliate of the other Shareholder for any purpose hereunder;

(3)
“Agreement”, “this Agreement”, “hereto”, “herein”, “hereby”, “hereunder”,
“hereof” and similar expressions refer to this Agreement and not to any
particular Article, Section, subsection, clause, subdivision or other portion
hereof and include any and every amending agreement and agreement supplemental
or ancillary hereto;

(4)
“Annual Financial Statements” has the meaning set forth in Section 7.3(3);

(5)
“Applicable Law” means:

(a)
applicable federal, state, provincial or municipal laws, orders-in-council,
bylaws, codes, rules, policies, regulations and statutes;

(b)
applicable orders, decisions, codes, judgments, rules, injunctions, decrees,
awards and writs of any Governmental Agency;

(c)
applicable rulings and conditions of any license, permit, certificate,
registration, authorization, consent and approval issued by a Governmental
Agency;

(6)
“Articles” means the articles of the Corporation, as amended, replaced or
amended and restated from time to time in accordance with the OBCA;

(7)
“Auditors” means the auditors of the Corporation, as determined by the Board
from time to time, and the Project General Partner, as determined by the board
of directors of the Project General Partner (or the Manager, as manager on
behalf of the Project General Partner, as applicable) from time to time;

(8)
“Bank” means the bank that is appointed the principal banker of the Corporation
from time to time;

(9)
“Board” means the board of directors of the Corporation appointed or elected
from time to time;

(10)
“Business” has the meaning set forth in Section 2.13;

(11)
“Business Day” means any day other a Saturday, Sunday or federal holiday in San
Francisco, California, USA or Montréal, Québec, Canada;

(12)
“Capital Call” means a call by the Corporation, as the general partner of the
Partnership, to the Limited Partners and the Corporation to contribute a
specified amount of money to the Partnership and/or a call by the Shareholders
to the Corporation for amounts required to permit the Corporation to fulfill its
obligations to fund a capital call made under the Partnership Agreement, as
required by the context;

(13)
“COD” means the date de début des livraisons of the Project, as defined in the
Power Purchase Agreement, being March 3, 2018;

(14)
“Common Shares” has the meaning set forth in the recitals;

(15)
“Competitively Sensitive Information” has the meaning set forth in
Section 9.1(2);

(16)
“Competitor” means a Person that directly or indirectly (including through one
or more Affiliates) develops or operates wind power or solar power projects
(“Competitive Activities”); for the purposes of the restrictions on transfer set
forth in Section 6.5, the definition of “Competitor” shall not include a pension
fund, investment fund, pooled investment vehicle, insurance company or
institutional investor that is directly or indirectly engaged in such activities
through another Person (including through one or more Affiliates); provided that
(a) the transferee’s primary business activity is not its direct or indirect
ownership of such Person, and (b) such transfer shall not be to the Person that
is directly engaged in Competitive Activities;

(17)
“Confidential Information” has the meaning set forth in Section 9.1(1);

(18)
“Contract” means any agreement, indenture, contract, purchase order, lease,
sublease, deed of trust, licence, option or instrument, in any case, whether
written or oral;

(19)
“Control” or “Controls” means, with respect to any Person at any time, (i)
holding, whether directly or indirectly, as owner or other beneficiary (other
than solely as the beneficiary of an unrealized security interest) securities or
ownership interests of that Person carrying votes or ownership interests
sufficient to elect or appoint more than 50% of the individuals who are
responsible for the supervision or management of that Person, or (ii) the
exercise of de facto control of that Person, whether direct or indirect and
whether through the ownership of securities or ownership interests or by
Contract, trust or otherwise, and “Controlled” and “Controlling” have
corresponding meanings;

(20)
“Controlled Affiliate” means (i) in respect of PSP, an Affiliate of PSP that is
Controlled by Public Sector Pension Investment Board, and (ii) in respect of
Pattern, an Affiliate of Pattern that is Controlled by PEGI;

(21)
“Director” means an individual occupying at any time the position of a director
of the Corporation;

(22)
“Dispute” has the meaning set forth in Section 13.15;

(23)
“Emergency Situation” means any unexpected situation which would, unless
remedied immediately, (a) result in a material breach of the Power Purchase
Agreement or any Applicable Law, (b) have a material adverse effect on the
development, construction or operation of the Project, or (c) result in injury
or death to any individual or any material damage to or destruction of the
environment or any of the material Project Assets;

(24)
“Encumbrance” means any mortgage, lien, encumbrance, charge, pledge, assignment
by way of security, security interest, title retention, preferential right or
trust arrangement, easement or any other security arrangement or any other
arrangement having the same effect;

(25)
“Entity” means any Person other than a natural person;

(26)
“Escalated Good Faith Discussions” has the meaning set forth in Section 13.15;

(27)
“Financial Statements” means, collectively, the Annual Financial Statements and
the Quarterly Financial Statements;

(28)
“Fiscal Year” has the meaning set forth in Section 2.12;

(29)
“Funding Notice” has the meaning set forth in Section 4.1(2);

(30)
“GAAP” means United States generally acceptable accounting principles, as such
principles may be amended, varied or replaced from time to time and as accepted
and adopted by the applicable Party, which are applicable as at the date on
which any calculation made hereunder is to be effective or as at the date of any
Financial Statements referred to herein;

(31)
“Governmental Agency” means any federal or national, state, provincial, county,
municipal or local government or regulatory or supervisory department, body,
political subdivision, commission, agency, instrumentality, ministry, court,
judicial or administrative body, taxing authority, or other authority thereof
(including any corporation or other entity owned or controlled by any of the
foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question, including the Power Authority;

(32)
“GST” means the taxes imposed respectively under Part IX of the Excise Tax Act
(Canada) and Title I of An Act respecting the Québec sales tax (Québec) or any
one of these taxes, as the case may be;

(33)
“including” means including without limitation, and “includes” means includes
without limitation;

(34)
“Income Tax Act” means the Income Tax Act (Canada);

(35)
“Initial Good Faith Discussions” has the meaning set forth in Section 13.15;

(36)
“Limited Partners” means the limited partners of the Partnership, who, at the
date of this Agreement, are Pattern and PSP;

(37)
“Management Agreement” means the Management Agreement between Operations
Eoliennes RES Canada and the Project Partnership dated January 15, 2015 as
assigned by Operations Eoliennes RES Canada to the Manager pursuant to an
Assignment and Assumption Agreement dated February 5, 2015;

(38)
“Manager” means Pattern Development MSM Management ULC, a corporation existing
under the laws of the Province of Nova Scotia; provided, however, that if the
Management Agreement is terminated, or the action, approval or consent to be
taken or given, or not taken or given, is not within the scope of the Manager’s
powers under the Management Agreement, then all references to any action,
approval or consent to be taken or given, or not taken or given, by the Manager
shall instead be deemed to be a reference to such action, approval or consent
being taken or given, or not taken or given, by the Project General Partner;

(39)
“Manager Shareholder Agreement” has the meaning set forth in Section 2.8(4);

(40)
“MW” means megawatt;

(41)
“New Related Party Contract” has the meaning set forth in Section 2.8(1);

(42)
“O&M Contract” means the Management, Operation and Maintenance Services
Agreement entered into by the Project Partnership and the O&M Provider, dated
March 3, 2017 in connection with the management, operation and maintenance of
the Project;

(43)
“O&M Provider” means Pattern Operators Canada ULC or an Affiliate thereof,
Pattern or an Affiliate thereof or a Permitted Transferee of Pattern or an
Affiliate thereof, that is engaged by the Project Partnership pursuant to the
O&M Contract to provide operations, management and maintenance services to the
Project Partnership with respect to the Project;

(44)
“OBCA” means the Business Corporations Act (Ontario);

(45)
“Observer” has the meaning set forth in Section 2.6;

(46)
“Operational Phase” means the period from March 3, 2018 to the date that the
Project ceases operations;

(47)
“Original Per Share Consideration” means $201.00, being the per share price paid
for each Share by the Shareholders;

(48)
“PAA” means the project administration agreement entered into by the Project
Partnership and the PAA Provider, dated March 3, 2017, pursuant to which the PAA
Provider provides Administration Services with respect to the Project to the
Project Partnership;

(49)
“PAA Provider” means Pattern Operators Canada ULC or an Affiliate thereof that
is engaged by the Project General Partner on behalf of the Project Partnership
pursuant to the PAA to provide Administration Services with respect to the
Project to the Project Partnership;

(50)
“Partners” means, collectively, the Limited Partners and the Corporation, and
“Partner” means any one of them;

(51)
“Partnership” means MSM LP Holdings LP, of which the Corporation is the sole
general partner;

(52)
“Partnership Agreement” means the amended and restated limited partnership
agreement dated as of August 10, 2018 governing the business and affairs of the
Partnership;

(53)
“Partnership Business” means the Business, as defined in the Partnership
Agreement;

(54)
“Party” means a party to this Agreement;

(55)
“Pattern” means the Pattern Shareholder or its Controlled Affiliates to which
all but not less than all of the Shares held by Pattern Shareholder are
Transferred and, in the case of a Transfer by Pattern Shareholder of less than
all of its Shares to its Controlled Affiliate(s), means the Pattern Shareholder
and such Controlled Affiliate(s) together;

(56)
“Pattern Control Rights” has the meaning set out in Section 5.1;

(57)
“PEGI” means Pattern Energy Group Inc., a Delaware corporation;

(58)
“Permitted Pledge” has the meaning set out in Section 6.8;

(59)
“Permitted Realization” has the meaning set out in Section 6.8;

(60)
“Permitted Transferee” of a Shareholder means a Transferee of Shares pursuant to
Section 6.3(1)(a) or 6.3(2)(a), as applicable, provided that, with respect to
PSP, none of its portfolio companies or other investments shall be deemed a
Permitted Transferee;

(61)
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, limited liability company, trust, trustee,
executor, administrator or other legal personal representative, Governmental
Agency or entity however designated or constituted;

(62)
“Power Authority” means Hydro-Québec Distribution, and any successor agency
thereto;

(63)
“Power Purchase Agreement” means the electricity supply agreement (Contrat
d’approvisionnement en électricité) dated February 6, 2015, as amended
thereafter from time to time, in respect of the Project;

(64)
“Project” means the approximately 143 MW wind energy generation facility which
is located in the municipalités of Saint-Sylvestre (MRC de Lotbinière),
Saint-Séverin (MRC Robert-Cliche), Sacré-Coeur-de-Jésus (MRC des Appalaches) and
Sainte-Frederic (MRC Robert-Cliche);

(65)
“Project Agreements” means in respect of the Project, Contracts of the types
described in Schedule “C”;

(66)
“Project Assets” means any and all assets directly used in, or connected with,
the Project Partnership Business;

(67)
“Project Financing” means the project financing with recourse limited to the
Project Assets (but including a pledge of shares of the Project General Partner,
units of the Project Partnership, assignments of certain of the Project
Agreements, or any other arrangements as are customarily required by project
finance lenders under a project financing of renewable energy projects) obtained
by the Project Partnership from a lender or syndicate of lenders for purposes of
financing the construction of the Project on March 3, 2017, and any refinancing
thereof or financing supplemental thereto;

(68)
“Project General Partner” means Parc Éolien Mont Sainte-Marquerite Inc.;

(69)
“Project LPA” means the Limited Partnership Agreement of the Project Partnership
between the limited partner of the Project Partnership and the Project General
Partner, dated January 15, 2015;

(70)
“Project Operating Budget” means the budget, including any amendments or agreed
deviations thereto, outlining the anticipated costs and expenses, the required
capital contributions and the general expected timelines associated with the
Operational Phase of the Project, to be prepared and approved by the Board in
accordance herewith;

(71)
“Project Partnership” means Mont Sainte-Marguerite Wind Farm L.P., a limited
partnership formed in accordance with the Civil Code of Québec;

(72)
“Project Partnership Business” means the business and activities of the Project
Partnership which shall be limited to acquiring, financing, developing, owning,
leasing, selling, procuring, encumbering, securing, designing, constructing,
reconstructing, erecting, installing, testing, commissioning, decommissioning,
improving, replacing, relocating, removing, repairing, maintaining, using,
monitoring, managing, operating, repowering, dismantling, and disposing of the
Project;

(73)
“Project Shareholder Agreement” means the Unanimous Shareholder Agreement
between the Project General Partner and the shareholders of the Project General
Partner, dated April 1, 2016;

(74)
“PSP” means the PSP Shareholder or its Controlled Affiliates to which all but
not less than all of the Shares held by PSP Shareholder are Transferred and, in
the case of a Transfer by PSP Shareholder of less than all of its Shares to its
Controlled Affiliate(s), means the PSP Shareholder and such Controlled
Affiliate(s) together;

(75)
“PSP Veto Rights” has the meaning set out in Section 5.1;

(76)
“Qualified Transferee” means a party that has either (A)(x) a rating not less
than “BBB” from S&P or “Baa3” from Moody’s or (y) is Controlled by an Affiliate
meeting the criteria specified in (x), or (B) together with its Affiliate(s) on
consolidated basis, a tangible net worth of at least US$500,000,000, or, in the
case of an investment fund, pension plan or other similar entity, aggregate
assets under management of at least US$500,000,000;

(77)
“Quarterly Financial Statements” has the meaning set forth in Section 7.3(4);

(78)
“Related Party” means, with respect to any Person, any Affiliate of such Person
and any director, officer, employee and agent of such Person and of such
Person’s Affiliates;

(79)
“Related Party Contract” means any contract between the Corporation, the Project
General Partner, the Partnership, the Project Partnership, the Manager or any
Subsidiaries (on the one hand) and a Shareholder or a Related Party of a
Shareholder (on the other hand) and includes the PAA, the O&M Contract and the
Management Agreement;

(80)
“Representatives” means, with respect to any Entity, such Entity’s officers,
directors, employees, consultants, agents, advisors, attorneys, lenders,
shareholders and other equity investors;

(81)
“Share Interests” means the respective ownership percentages of the Corporation
held by the Shareholders, determined for a Shareholder as the percentage
reflected by a fraction (x) the numerator of which is the number of Shares owned
by such Shareholder and (y) the denominator of which is the total number of
issued and outstanding Shares;

(82)
“Shareholders” means, at any time, all Persons owning any Shares at that time,
and “Shareholder” means any one of such Persons;

(83)
“Shares” means the Common Shares and any shares or securities into which Common
Shares may be converted or changed or which result from a consolidation,
subdivision, reclassification or redesignation of Common Shares, any shares or
securities of the Corporation which are received as a stock dividend or
distribution, any Common Shares received on the exercise of any option, warrant
or other similar right and any shares or securities which may be received by the
Parties as a result of an amalgamation, merger, arrangement or other
reorganization of or including the Corporation;

(84)
“SSA” means the sponsor services agreement between PEGI and the Public Sector
Pension Investment Board dated June 16, 2017;

(85)
“Subsidiary” of any Person means an Entity Controlled by such Person, and
“Subsidiaries” means more than one of the foregoing, as applicable;

(86)
“Third Party” means, with respect to Pattern or PSP, any Person who deals at
arm’s length with Pattern or PSP, as the case may be;

(87)
“Transfer” means to sell, assign, dispose of, exchange, pledge, grant an
Encumbrance over, hypothecate or otherwise transfer Shares or any participation
or interest therein, whether directly or indirectly (including pursuant to a
derivative transaction), or agree or commit to do any of the foregoing and,
except as provided in Section 6.10, including a Transfer of the units or other
equity interest in a Shareholder or in any Person that directly or indirectly
holds units or other equity interest in such Shareholder (other than an Upstream
Pledge or Upstream Realization, or as permitted pursuant to Section 6.10(2); and
“to Transfer”, “Transferred”, “Transferor” and “Transferee” and similar
expressions have corresponding meanings;

(88)
“Unit Interest” has the meaning set forth in the Partnership Agreement;

(89)
“Units” means units of limited partnership interest in the capital of the
Partnership;

(90)
“Upstream Pledge” has the meaning set forth in Section 6.8; and

(91)
“Upstream Realization” has the meaning set forth in Section 6.8.

(92)
“Schedules”

The following Schedules are attached to and form part of this Agreement:
Schedule
Title
“A”
Shareholdings
“B”
Matters Requiring Shareholder Approval
“C”
Project Agreements




1.2
Headings

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and will not affect the construction or
interpretation of this Agreement.

1.3
Number and Gender

Unless the context requires otherwise, words importing the singular include the
plural and vice versa, and words importing gender include all genders.

1.4
Business Days

If this Agreement requires any payment to be made or other action to be taken on
a day that is not a Business Day, then the payment or action will be made or
taken on the next Business Day.

1.5
Currency and Payment Obligations

Except as this Agreement otherwise expressly provides, all dollar amounts in
this Agreement are stated in Canadian dollars and any payment this Agreement
contemplates will be made by cash, wire transfer, certified cheque or any other
method that provides immediately available funds.

1.6
Calculation of Interest

In calculating interest payable under this Agreement for any period of time, the
first day of such period will be included and the last day of such period will
be excluded.

1.7
Accounting Principles

All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP. Where the character or amount of any asset or
liability or item of revenue or expense is required to be determined, or any
consolidation or other accounting computation is required to be made for the
purpose of this Agreement or any certificate or other document made or delivered
pursuant hereto, such determination or computation will, to the extent
applicable and except as otherwise specified in this Agreement or as otherwise
agreed in writing by the Parties, be made in accordance with GAAP applicable as
at the date on which such determination or computation is made or required to be
made, applied on a consistent basis.

1.8
Statute and Agreement References

Unless otherwise expressly stated, any reference in this Agreement to any
statute or any section of a statute will be deemed to be a reference to such
statute or section as amended, restated, replaced or re-enacted from time to
time and any reference in this Agreement to any agreement will be deemed to be a
reference to such agreement, as amended, supplemented or replaced from time to
time.

1.9
Section and Schedule References

Unless the context requires otherwise, references in this Agreement to Articles,
Sections, Subsections or Schedules are to articles, sections, subsections or
schedules, as the case may be, of this Agreement.

1.10
Subsidiaries

Any Subsidiaries of the Corporation or the Partnership will be governed and
operated in the same manner as the Corporation and the Partnership are governed
and operated hereunder, and this Agreement will be interpreted and applied to
give effect to the foregoing.

ARTICLE 2    
CORPORATE AFFAIRS

2.1
Business and Affairs of the Corporation

The Shareholders will cause such meetings to be held, votes to be cast,
resolutions to be passed, by-laws to be made and confirmed, documents to be
executed and all other things and acts to be done to ensure that, at all times,
that the provisions set forth in this Agreement are complied with, and the
Corporation and the Partnership comply with their respective obligations under
the Partnership Agreement and this Agreement. The Corporation shall not take any
action that it is permitted to take pursuant to the Partnership Agreement, on
its own behalf or on behalf of the Partnership, except in compliance with this
Agreement. The Corporation shall not, and (subject to Section 3.4) the
Corporation will, to the extent that it is able to, cause the Project General
Partner to not, hold an interest in any Person where such Person is not
wholly-owned by the Corporation or the Project General Partner, respectively,
except that the Corporation may hold an interest in the Project General Partner
and the Project General Partner may hold an interest in the Project Partnership.

2.2
Directors

(1)
There will initially be three (3) Directors. During such period as Pattern holds
any Shares, Pattern will have the right to nominate three (3) of the Directors,
subject to Article 5.

(2)
Each nominee for the position of Director will be an individual who is not
disqualified under the OBCA from acting as a Director. If a Director ceases to
be a Director for any reason (a “retiring director”), the Shareholders will fill
the vacancy thereby created by appointing as soon as reasonably possible that
individual who is nominated by the Shareholder who nominated the retiring
director. In the event of the proposed removal of any Director, each Shareholder
agrees to vote for such removal if, and against such removal unless, it has been
proposed or approved by the Shareholder who nominated such Director.


2.3
Officers

The Board will appoint the officers of the Corporation from time to time. The
Board will set forth the signing authority of each officer appointed by the
Board from time to time.

2.4
Chairman

The Board will appoint (from time to time) one of its members as the chairman of
the Board, however, such appointee will not have a second casting vote in case
of an equality of votes.

2.5
Meetings of Board

(1)
Frequency and Location. Regular meetings of the Board will be held at least
annually, or more frequently as approved by the Board. If any Director wishes to
have any additional meetings of the Board it may require such meetings to be
held by giving notice of the meeting in accordance with the provisions of
Section 2.5(2) and the meeting will be held in accordance with such notice
unless otherwise approved by the Board. Meetings of the Board will be held in
Toronto or, if the Board so determines otherwise, at any other place within or
outside Canada. Directors may participate in meetings of the Board by means of
telephone or other communication facilities which permit all individuals
participating in the meeting to communicate adequately with each other, and
Directors participating in such a meeting by such means are deemed for all
purposes of this Agreement to be present at the meeting, even if none of the
Directors is present at the designated location for such meeting. Matters to be
determined by the Board will be addressed and voted on by the Directors in a
timely manner and without undue delay.

(2)
Notice. For the regular annual meetings of the Directors, notice of the time and
place of each such meeting (including an agenda and relevant background
materials) will be given by the Chairman in the manner provided herein to each
Director not less than ten Business Days before the time when the meeting is to
be held. Notice of the time and place of any meeting that is not a regular
annual meeting (including an agenda and relevant background materials) will be
given by the Director requiring such meeting to all other Directors not less
than ten (10) Business Days before the time when the meeting is to be held,
except in the case of an Emergency Situation when such notice will be given in
the manner provided herein to each other Director not less than five (5)
Business Days before such time. Notwithstanding the foregoing, no notice of a
meeting will be necessary if all Directors present at such meeting waive advance
notice of the meeting or otherwise signify their consent in writing to the
holding thereof, either before, during or after the holding thereof. Notices to
each Director may be given to him or her at the address of the Shareholder who
appointed such Director.

(3)
Quorum. A Quorum for the transaction of business at any meeting of the Board
will consist of a majority of the Directors (in person or by telephone or other
facilities which permit all individuals participating in the meeting to hear
each other). If a quorum is not present for a meeting of the Board within 30
minutes after the time fixed for holding the meeting, the meeting, if convened
pursuant to a written request of Shareholders, will be cancelled, but otherwise
will be adjourned to such date not less than five or more than twenty-one (21)
days after the original date for the meeting as is determined by the Board at a
time and location determined by the Board. The Directors present at any such
previously adjourned meeting shall constitute a quorum.

(4)
Minutes. The Chairman will cause minutes of all meetings of the Board to be
taken and a copy of the minutes of each meeting will be provided to each
Director within twenty-one (21) days after each meeting. The Chairman will also
cause a copy of every resolution to be provided to each Shareholder within
twenty-one (21) days after it is adopted. For greater certainty, the failure of
the Chairman to fulfill his or her obligations hereunder will not invalidate or
otherwise affect the efficacy of any meeting, business conducted at any meeting
or the resolutions passed at such meeting.


2.6
Observers; Attendance of Others

Each Shareholder will be entitled to appoint one or more observers (each, an
“Observer”) to the Board each of whom will be entitled to receive, concurrently
with the Directors, the materials referred to in Section 2.5(2) and to attend
all meetings of the Board as an observer. Observers will not be entitled to vote
or consent in respect of any matter put before the Board. In addition to any
Directors and Observers, any representative of counsel to the Corporation, any
Shareholder and any representative of the Auditors may attend and speak at any
meeting of the Board with the prior consent of the Directors.

2.7
Obligations of Directors

The Directors will not be required to devote their full time to the Board or the
Business, but only such time as will be reasonably necessary to perform their
duties pursuant to this Agreement. Directors will not be entitled to any fees,
salaries, commissions or other compensation from the Corporation in respect of
their work on the Board and each Shareholder will be responsible for all
expenses incurred by its nominees in carrying out their duties on the Board.

2.8
Related Party Contracts

(1)
The Corporation, on behalf of itself or on behalf of the Partnership, the
Project Partnership or the Project General Partner, or Subsidiaries of the
Corporation, the Partnership, the Project Partnership or the Project General
Partner, shall not enter into any Related Party Contracts after the date of this
Agreement (each, a “New Related Party Contract”) without first complying with
the following, subject to Section 2.8(2) below:

(a)
the Corporation shall provide written notice to PSP setting out details of the
scope of services to be provided by Corporation, on behalf of itself or on
behalf of the Partnership, the Project Partnership or the Project General
Partner or Subsidiaries of the Corporation, the Partnership, the Project
Partnership or the Project General Partner or such other related party under
such New Related Party Contract and the corresponding fees payable to
Corporation, on behalf of itself or on behalf of the Partnership, the Project
Partnership or the Project General Partner or Subsidiaries of the Corporation,
the Partnership, the Project Partnership or the Project General Partner or such
other related party thereunder.

(b)
Within thirty (30) days of such a notice, PSP may object to such New Related
Party Contract on the ground that either the scope of services to be provided is
not reasonable or that the proposed fees payable in respect of such New Related
Party Contract are not within the range of “market fees” (factoring in the
proposed scope).

(c)
If PSP objects to the New Related Party Contract prior to the expiration of the
thirty (30) day notice period provided for in clause (b), above, then the matter
shall be referred to a dispute resolution process (such process to include
mediation through progressively senior levels of each of PSP and the
Corporation, following which the matter shall be referred to an independent
third party expert reasonably selected by PSP, who shall determine if the scope
of services to be provided is not reasonable or that the proposed fees payable
in respect of such New Related Party Contract are not within the range of
“market fees” (factoring in the proposed scope).

(d)
If PSP does not object to the New Related Party Contract prior to the expiration
of the thirty (30) day notice period provided for in clause (b), above, or if
the independent third party expert, referred to in clause (c), above, so
determines that the proposed scope of services is reasonable and that the
proposed fees payable in respect of such New Related Party Contract are within
the range of “market fees”, then the Corporation shall be permitted to enter
into or cause the Partnership, the Project Partnership or the Project General
Partner or applicable Subsidiary to enter into the applicable New Related Party
Contract.

(2)
The process set forth in Section 2.8(1), including the rights of PSP thereunder,
shall apply only for so long as PSP holds a Unit Interest of at least 25% (or a
permitted transferee of such rights from PSP in compliance with Section 3.3
holds a Unit Interest of at least 25%). For certainty, if the process set forth
in Section 2.8(1) ceases to apply, the Corporation may on behalf of itself or on
behalf of the Partnership, the Project Partnership or the Project General
Partner or Subsidiaries of the Corporation, the Partnership, the Project
Partnership or the Project General Partner enter into any New Related Party
Contracts without complying with Section 2.8(1).

(3)
This Section 2.8 is subject to Article 5.

(4)
Notwithstanding the foregoing, to the extent that the process set forth in this
Section 2.8 has been complied with pursuant to the Shareholder Agreement between
the Manager and the shareholders of the Manager, dated as of the date hereof (as
amended from time to time in accordance with the terms thereof) (the “Manager
Shareholder Agreement”) in connection with a specific New Related Party
Contract, the Parties acknowledge and agree that compliance with this Section
2.8 shall not be required in respect of such New Related Party Contract.


2.9
Indemnification and Insurance

(1)
To the fullest extent permitted by law, the Corporation shall indemnify all
Directors, officers, former Directors and former officers of the Corporation,
the Shareholders to the extent that such Shareholders exercise the rights,
powers, duties and liabilities of a director of the Corporation and all
individuals who act or acted at the Corporation’s request as a Director or
officer, or in a similar capacity, of another entity and their respective heirs
and legal personal representatives, against all costs, charges and expenses,
including any amount paid to settle any action or satisfy a judgment, reasonably
incurred in respect of any civil, criminal, administrative action or proceeding
to which any of them is made a party by reason of being or having been a
Director or officer of the Corporation if,

(a)
he or she acted honestly and in good faith with a view to the best interests of
the Corporation; and

(b)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he or she had reasonable grounds for believing
that his or her conduct was lawful.

The intention of this Section 2.9 is that all individuals referred to in this
Section shall have all benefits provided under the indemnification provisions of
the OBCA to the fullest extent permitted by law, and the Corporation shall
forthwith pass all resolutions and take such other steps as may be required to
give full effect to this Section.
(2)
The Corporation has no obligation to purchase and maintain insurance for the
benefit of the Directors and officers of the Corporation against such
liabilities. Each Shareholder shall be responsible for maintaining such
insurance as may be desired for their appointees to the Board.


2.10
Meetings of Shareholders

(1)
Location. Meetings of Shareholders will be held in the City of Toronto or such
other place as may be consented to by each of the Shareholders and may be called
by any one Director or any Shareholder that holds not less than a 30% Share
Interest upon not less than fifteen (15) days’ notice. If the Shareholders
consent, a meeting of Shareholders may be held by means of a telephonic,
electronic or other communication facility that permits all participants to
communicate adequately with each other during the meeting, and a Shareholder
participating in a meeting by such means is deemed to be present.

(2)
Quorum. A quorum for a meeting of Shareholders will be at least two individuals
with at least one representative from Pattern and at least one representative
from PSP present in person and holding or representing by valid proxy not less
than an aggregate of a 50.1% Share Interest. If at any meeting of Shareholders a
quorum will not be present, the Board may call a supplementary meeting of the
Shareholders on not less than five (5) Business Days’ notice to each
Shareholder, which notice will describe with reasonable particularity the
business proposed to be transacted at such meeting. The Shareholders attending
the supplementary Shareholders’ meeting in person or represented by proxy at
such meeting will constitute a quorum for the transaction of the business
referred to in the notice of meeting and any business related thereto which may
come before the meeting. For avoidance of doubt, matters requiring Shareholder
Approval shall require the approvals specified in Section 3.3 regardless of the
actual number of Shareholders present at a meeting.

(3)
Minutes. The Chairman will cause minutes of all meetings of the Shareholders to
be taken and a copy of the minutes of each meeting will be provided to each
Shareholder within 21 days after each meeting. For greater certainty, the
failure of the Chairman to fulfill his or her obligations hereunder will not
invalidate or otherwise affect the efficacy of any meeting, business conducted
at any meeting or the resolutions passed at such meeting.


2.11
Freedom in Decision Making

Subject to this Agreement and Applicable Laws, no Shareholder shall be
accountable or liable to the other Shareholder or the Corporation as a result of
acting in its own best interest, except in the case of any decision or action
which is illegal or in breach of this Agreement and except as otherwise
expressly provided in this Agreement. Without limitation to the foregoing, no
appointee of a Shareholder to the Board shall be accountable or liable to the
other Shareholder, the Corporation or the other members of the Board as a result
of his or her membership on the Board. Notwithstanding the foregoing, each
Shareholder shall in good faith consider any objections or reservations
expressed by the other Shareholder concerning the performance of an appointee of
such Shareholder.

2.12
Fiscal Year

The fiscal year of the Corporation and the Project General Partner (the “Fiscal
Year”) will end on December 31 in each year.

2.13
Business of the Corporation and the Project General Partner

The Corporation’s sole business will be to hold shares in the capital of the
Project General Partner and act as the sole general partner of the Partnership
(the “Business”) and the Project General Partner’s sole business is to act as
the sole general partner of the Project Partnership.

ARTICLE 3    
MANAGEMENT OF THE CORPORATION AND APPROVALS

3.1
Management of the Corporation

The Directors will manage, or supervise the management of, the business and
affairs of the Corporation in accordance with this Agreement, the OBCA and the
Articles.

3.2
Exercise of Authority

Except as otherwise expressly required in this Agreement, all decisions,
approvals, determinations and consents of the Directors required by this
Agreement or the OBCA may be decided, approved, determined or consented to by a
majority of the Directors present at a duly constituted meeting of the Board or
by a written resolution signed by all of the Directors. The Directors may
delegate, as applicable, certain rights and responsibilities to other Board
committees or other Persons at any time and from time to time. Such delegated
rights and responsibilities remain under the management and supervision of the
Directors.

3.3
Shareholder Approvals

In addition to any other approval required elsewhere in this Agreement or by any
Applicable Law, including the OBCA, the Corporation (including for certainty, in
its capacity as general partner of the Partnership, and its capacity as
shareholder of the Project General Partner, to the extent that it can control
such matters under the Project Shareholder Agreement) may not make a decision
about, take action on or implement any matter referred to in Schedule “B”
without the written consent of (a) for so long as PSP holds a Unit Interest of
at least 25%, PSP, and (b) Pattern (each, a “Shareholder Approval”). Pattern may
transfer its consent rights under this Section 3.3 to a Permitted Transferee or
an acquiror of all or any part of its Shares and Units, in compliance with the
Partnership Agreement. PSP may transfer its consent rights under this Section
3.3 and the rights of PSP under Section 2.8 to a Permitted Transferee or an
acquiror of 100% of PSP’s Shares and Units held on the date hereof, in
compliance with the Partnership Agreement (provided that such transferee’s
consent rights will terminate when such transferee owns a Unit Interest of 25%
or less), but such consent rights are not otherwise transferable. If PSP
transfers less than all of its Shares and Units to a Person other than a
Permitted Transferee, PSP shall retain full authority to exercise its surviving
consent rights (for certainty provided that PSP or its Affiliate retains a Unit
Interest of at least 25%), but appropriate provisions may be included in the
applicable transfer agreement as to PSP consulting with the transferee prior to
the exercise of such consent rights. This Section 3.3 is subject in its entirety
to the provisions of Article 5.
With respect to actions, decisions and votes in respect of the Project General
Partner or the Project Partnership that are referred to in Schedule “B”, the
Corporation will, as shareholder of the Project General Partner, cause or
prevent (as applicable) such actions, decisions and votes to the extent within
its control as shareholder of the Project General Partner and for actions,
decisions and votes which are matters within the discretion of the board of
directors of the Project General Partner, shall to the maximum extent permitted
by law, cause the director nominee(s) of the Corporation to the board of
directors of the Project General Partner to vote in a manner that is consistent
with the determination of the Shareholders under this Section 3.3 failing which,
the Corporation may remove and replace one or more such directors in an effort
to have the matter voted on at the board of directors of the Project General
Partner in a manner that is consistent with the determination of the
Shareholders under this Section 3.3.

3.4
Corporation Obligations; Limitations

Notwithstanding anything else herein contained, the Corporation will cause the
Project Partnership and the Project General Partner to comply with the Sections
of the Partnership Agreement and this Agreement referring to the Project General
Partner or the Project Partnership (i) in its capacity as shareholder in the
Project General Partner, (ii) to the extent it is able to cause the Project
General Partner or the Project Partnership to take or not take a particular
action, and (iii) subject to limitations on the ability of the Corporation to
act under the terms of the Project LPA, the Project Shareholder Agreement, the
Management Agreement and the Project Agreements. Additionally, where this
Agreement refers to any obligations and deliverables of the Corporation in
respect of the Project, the Project General Partner or the Project Partnership,
to the extent that (i) the Project General Partner or the Manager, as
applicable, satisfies such obligations or deliverables otherwise required of the
Corporation under this Agreement, the Corporation shall not be deemed to be in
breach of this Agreement on account of such fact; and (ii) the Corporation
satisfies such obligations or deliverables otherwise required of the Project
General Partner and/or the Manager, the Project General Partner and/or the
Manager, as applicable, shall not be deemed to be in breach of the Project
Shareholder Agreement, the Management Agreement, the Manager Shareholder
Agreement or other related Contract, on account of such fact. For greater
certainty, the Parties acknowledge and agree that the foregoing shall not affect
or limit the PSP Veto Rights in any manner whatsoever.

ARTICLE 4    
PROJECT OPERATING BUDGET, CAPITAL CALLS AND DISTRIBUTIONS

4.1
Funding Obligations with respect to the Corporation

(1)
The Board shall determine from time to time the capital and operating
requirements of the Corporation and, unless otherwise unanimously agreed by the
Shareholders, shall make Capital Calls to fund such capital and operating
requirements to the extent required in order to ensure that the Corporation is
able to pay its liabilities as they become due.

(2)
The Shareholders shall be required to advance funds to the Corporation in such
amounts and on the terms and conditions included in a Capital Call properly
issued from time to time in writing (a “Funding Notice”) by the Board to each
Shareholder, in accordance with the Project Operating Budget that has been
approved by the Board, with a schedule setting out the aggregate amount of the
Capital Call and the portion of such Capital Call required to be contributed by
each Shareholder, calculated by multiplying such aggregate Capital Call by such
Shareholder’s Share Interest. Unless unanimously agreed by the Shareholders, all
Capital Calls shall be satisfied in cash and not in other property.

(3)
Funding Notices issued by the Board will include the bank account information to
which payment is to be made and the due date on which the payment is required
from each Shareholder, which date shall be at least five (5) Business Days
following the date that the Funding Notice is delivered or given.

(4)
Following the issuance of a Capital Call by the Board, each Shareholder will
make a capital contribution to the Corporation in the amount specified as such
Shareholders’ portion of the Capital Call in the Funding Notice.

(5)
Each Shareholder shall be required to contribute its respective share of a
Capital Call as set forth in the applicable Funding Notice.

(6)
Except as set forth above, no Shareholder will be required or permitted to make
a capital contribution.

(7)
Upon a Shareholder funding any amount pursuant to a Capital Call, the
Corporation’s records will be amended to reflect the amount funded and the
manner in which such amounts were funded (whether by way of a subscription for
additional Shares or otherwise).


4.2
Funding Obligations with respect to the Partnership

(1)
The Corporation, in its capacity as general partner of the Partnership, shall
issue Capital Calls when necessary or required for any expenditure in accordance
with an approved Project Operating Budget or that has otherwise been approved by
the Board, and each Shareholder shall cause its members of the Board to take
such actions as are necessary to issue such Capital Calls.


4.3
Distributions

(1)
To the extent permitted by Applicable Law, the distribution policy of the
Corporation will be to declare and pay from time to time during the Operational
Phase, at least once per quarter but not more frequently than one time per
month, as a dividend or distribution, as the case may be, all available cash.
The Board may, in its discretion, determine the form of such dividend or
distribution and, for greater certainty, whether any such distribution should be
a return of capital or otherwise. No dividends or distributions shall be
declared by the Corporation at any time prior to the Operational Phase.

(2)
Subject to Section 3.4, to the extent permitted by Applicable Law, the
Corporation shall procure that the distribution policy of the Project General
Partner will be to declare and pay from time to time during the Operational
Phase, at least once per quarter but not more frequently than one time per
month, as a dividend or distribution, as the case may be, all available cash.
The Project General Partner may, in its discretion, determine the form of such
dividend or distribution and, for greater certainty, whether any such
distribution should be a return of capital or otherwise. No dividends or
distributions shall be declared by the Project General Partner at any time prior
to the Operational Phase.

(3)
The Corporation, as general partner of the Partnership and shareholder of the
Project General Partner, will comply with the Partnership’s and the Project
Partnership’s distribution policy, as set forth in Section 8.1 of the
Partnership Agreement, at all times. Commencing after financial close for the
Project, unless prohibited by Applicable Law, and subject to requirements set
forth by the Project lenders as provided in Section 4.3(4) below, the
Corporation, as general partner of the Partnership and shareholder of the
Project General Partner, will at least once each calendar quarter cause the
Partnership and the Project Partnership to distribute all available cash (as
such term is defined in Section 8.1 of the Partnership Agreement) to the
Partners as otherwise provided in the Project LPA and the Partnership Agreement.

(4)
Notwithstanding the foregoing, the Parties agree to revise the distribution
policies of the Corporation, the Project General Partner, the Partnership and
the Project Partnership set forth in this Agreement, the Project Shareholder
Agreement, the Project LPA and the Partnership Agreement to the extent required
by any lender in any loan or Project Financing document in respect of the
Project that is approved in accordance with this Agreement.

(5)
For purposes of Sections 4.3(1) and 4.3(2), “available cash” will means all
surplus cash amounts, earnings or available capital of the Corporation or the
Project General Partner, as applicable, after the payment of all expenses and
after deducting reasonable reserves for existing or reasonably foreseeable
obligations of the Corporation or the Project General Partner, as applicable,
including reserves contained in the then applicable Project Operating Budget for
operations or future capital expenses, all as may be determined by the Board
from time to time, acting reasonably.


4.4
Distribution of Proceeds from Sale of the Corporation’s or the Project General
Partner’s Assets

In the event of the sale of all or substantially all of the assets of the
Corporation or the Project General Partner, it is the intention of the Parties
that the net proceeds of such sale would be distributed to the Shareholders in a
tax-efficient manner and in accordance with this Agreement and the Articles.
4.5
Project Operating Budget

The Project Operating Budget shall be prepared by the Board and delivered to
each Shareholder, annually not less than sixty (60) days (or such earlier period
as may be required by the lenders under the Project Financing) prior to each
Fiscal Year end. The Project Operating Budget shall include all anticipated
costs and expenses of operations including financing costs and principal and
interest payments on Project loans, and shall specify sources and uses of funds
including any equity capital contributions for anticipated operations deficits.

ARTICLE 5    
LOSS OF RIGHTS

5.1
Bankruptcy

(1)
If the Pattern Shareholder or an Affiliate of Pattern that holds Units initiates
voluntary bankruptcy proceedings, or fails to dismiss involuntary bankruptcy
proceedings filed against it (including any such proceedings arising through
consolidation with any bankruptcy proceedings relating to PEGI) within 180 days
of filing, then Pattern will automatically and without the need for any further
act or formality assign and transfer all of its Shares to PSP for a purchase
price per Share equal to the Original Per Share Consideration and concurrently
with such sale and transfer, Pattern will no longer be a Shareholder but will
remain a Party hereto and shall have all of the rights and obligations of a
Shareholder hereunder except that it will no longer have (a) the right to
appoint Directors under Section 2.2, and (b) the right to consent to matters
under Section 3.3 (collectively (a) and (b), the “Pattern Control Rights”).

(2)
If the PSP Shareholder or an Affiliate of PSP that holds Units initiates
voluntary bankruptcy proceedings, or fails to dismiss involuntary bankruptcy
proceedings filed against it (including any such proceedings arising through
consolidation with any bankruptcy proceedings relating to an Affiliate of Public
Sector Pension Investment Board) within 180 days of filing, then PSP will
automatically and without the need for any further act or formality assign and
transfer all of its Shares to Pattern for a purchase price per Share equal to
the Original Per Share Consideration and concurrently with such sale, PSP will
no longer be a Shareholder but will remain a Party hereto and shall have all of
the rights and obligations of a Shareholder hereunder except that it will no
longer have (a) the right to consent to matters under Section 3.3, or (b) the
rights set out in Section 2.8 (collectively (a) and (b), the “PSP Veto Rights”).


5.2
Dilution Below 10%

(1)
If the aggregate Unit Interest of Pattern and the Pattern Affiliate that holds
Units is reduced below 10% as a result of a failure by Pattern or such Pattern
Affiliate to fund Capital Calls made pursuant to the Partnership Agreement, then
Pattern will automatically and without the need for any further act or formality
assign and transfer all of its Shares to PSP for a purchase price per Share
equal to the Original Per Share Consideration and concurrently with such sale
and transfer, Pattern will no longer be a Shareholder but will remain a Party
hereto and shall have all of the rights and obligations of a Shareholder
hereunder except that Pattern will no longer have the Pattern Control Rights.

(2)
If the aggregate Unit Interest of PSP and the PSP Affiliate that holds Units is
reduced below 10% as a result of a failure by PSP or such PSP Affiliate to fund
Capital Calls made pursuant to the Partnership Agreement, then PSP will
automatically and without the need for any further act or formality assign and
transfer all of its Shares to Pattern for a purchase price per Share equal to
the Original Per Share Consideration and concurrently with such sale, PSP will
no longer be a Shareholder but will remain a Party hereto and shall have all of
the rights and obligations of a Shareholder hereunder except that PSP will no
longer have the PSP Veto Rights. Notwithstanding the requirements in Sections
2.8 and 3.3 for PSP to have a Unit Interest of at least 25%, PSP will retain the
PSP Veto Rights where its (or its Affiliate’s) Unit Interest (a) is at least
10%, and (b) has been reduced below 25% solely as a result of a failure of PSP
or its Affiliate to fund Capital Calls made pursuant to the Partnership
Agreement (and not as a result of Transfers of Units).


5.3
Events of Default

(1)
If Pattern or the Corporation (while Pattern has the right under Section 2.2 to
appoint all the Directors) is determined by a court to have committed actual
fraud, wilful misconduct or bad faith in connection with the performance of its
duties under this Agreement or if the Corporation (while Pattern has the right
under Section 2.2 to appoint all the Directors) is determined by a court to have
committed actual fraud, wilful misconduct or bad faith in connection with the
performance of its duties under the Partnership Agreement, then Pattern will be
required to sell and transfer its Shares and concurrently with such sale,
Pattern will no longer be a Shareholder but will remain a Party hereto and shall
have all of the rights and obligations of a Shareholder hereunder except that it
will lose its Pattern Control Rights, as applicable, in accordance with Section
5.1(1), mutatis mutandis.

(2)
If PSP is determined by a court to have committed actual fraud, wilful
misconduct or bad faith in connection with the performance of its duties under
this Agreement, then it will be required to sell and transfer its Shares and
concurrently with such sale, PSP will no longer be a Shareholder but will remain
a Party hereto and shall have all of the rights and obligations of a Shareholder
hereunder except that it will lose its PSP Veto Rights in accordance with
Section 5.1(2), mutatis mutandis.

(3)
If (a) a court determines that Pattern has committed a material breach of its
obligations under this Agreement in a repetitive manner and notice of such
material breaches was given by PSP to Pattern following each such material
breach, and (b) such repetitive material breach has a material adverse effect on
the value of PSP’s investment in the Partnership, then Pattern will be required
to sell and transfer its Shares and concurrently with such sale, Pattern will no
longer be a Shareholder but will remain a Party hereto and shall have all of the
rights and obligations of a Shareholder hereunder except that it will lose its
Pattern Control Rights in accordance with Section 5.1(1), mutatis mutandis.

(4)
If a court determines that the Corporation (while Pattern has the right under
Section 2.2 to appoint all the Directors), the Pattern Shareholder or any
Affiliate of Pattern that is a counterparty to a Related Party Contract (or the
equivalent thereof with respect to any renewable energy project that is jointly
owned by Pattern and PSP) or the SSA, has committed a felony crime or its
equivalent under Applicable Laws involving actual fraud against an equity
investor in one or more renewable energy projects controlled by PEGI, then
Pattern will be required to sell and transfer its Shares and concurrently with
such sale, Pattern will no longer be a Shareholder but will remain a Party
hereto and shall have all of the rights and obligations of a Shareholder
hereunder except that it will lose its Pattern Control Rights in accordance with
Section 5.1(1), mutatis mutandis.


5.4
Consequences of Loss of Rights

(1)
Subject to Section 5.4(4) below, upon a loss by Pattern of the Pattern Control
Rights under this Article 5, PSP shall have the right to appoint all Directors
under Section 2.2 instead of Pattern, and decisions and actions referred to in
Schedule B may be approved and undertaken without the consent of Pattern.

(2)
If the Pattern Control Rights have been transferred in accordance with Section
3.3 to a Permitted Transferee, such Permitted Transferee will lose such Pattern
Control Rights in any circumstance where this Article 5 provides that Pattern
would lose such Pattern Control Rights.

(3)
If the PSP Veto Rights have been transferred in accordance with Section 3.3 to a
Permitted Transferee, such Permitted Transferee will lose such PSP Veto Rights
in any circumstance where this Article 5 provides that PSP would lose such PSP
Veto Rights.

(4)
Notwithstanding anything to the contrary herein, including Sections 5.4(1)-(3)
or 13.17, if (a) Pattern is required to sell and transfer its Shares and to lose
its Pattern Control Rights under the foregoing provisions of this Article 5, and
(b) thereafter, Pattern (or the Pattern Affiliate holding Units) Transfers its
Units to a Third Party as defined in and in accordance with the Partnership
Agreement, then in connection with such Transfer: (x) PSP shall Transfer to such
Third Party or its Affiliate a number of Shares (for a purchase price per Share
equal to the Original Per Share Consideration) such that the Third Party or its
Affiliate acquires a Share Interest equal to its (or its Affiliate’s) Unit
Interest, as the same may be adjusted pursuant to Section 6.6, and (y) such
Third Party or its Affiliate acquiring Shares shall have all Pattern Control
Rights and other rights of Pattern hereunder including the right to appoint all
Directors under Section 2.2, mutatis mutandis.

(5)
Notwithstanding anything to the contrary herein, including without limitation
Sections 5.4(1)-(3) or 13.17, if (a) PSP is required to sell and transfer its
Shares and to lose its PSP Veto Rights under the foregoing provisions of this
Article 5, and (b) thereafter, PSP (or the PSP Affiliate holding Units)
Transfers its Units to a Third Party as defined in and in accordance with the
Partnership Agreement, then in connection with such Transfer: (x) Pattern shall
Transfer to such Third Party or its Affiliate a number of Shares (for a purchase
price per Share equal to the Original Per Share Consideration) such that the
Third Party or its Affiliate acquires a Share Interest equal to its (or its
Affiliate’s) Unit Interest, and (y) such Third Party or its Affiliate acquiring
Shares shall have all PSP Veto Rights and other rights of PSP hereunder, mutatis
mutandis.

(6)
Each of the PSP Shareholder and the Pattern Shareholder hereby irrevocably
constitutes and appoints the other as its true and lawful attorney and agent in
the name of and on behalf of the PSP Shareholder or the Pattern Shareholder, as
the case may be, to execute and deliver in the name of the PSP Shareholder or
the Pattern Shareholder, as the case may be, all such assignments, transfers,
deeds or instruments as may be necessary to effectively transfer and assign the
Shares held by the PSP Shareholder or the Pattern Shareholder, as the case may
be, to the other Shareholder or to a Third Party in accordance with Section 5.1
or this Section 5.4. Such appointment and power of attorney, being coupled with
an interest, shall not be revoked by the dissolution, winding-up, bankruptcy or
insolvency of the PSP Shareholder or the Pattern Shareholder, as the case may
be, and each such Shareholder hereby ratifies and confirms and agrees to ratify
and confirm all that the other Shareholder may lawfully do or cause to be done
by virtue of the provisions hereof. Each Shareholder hereby irrevocably consents
to the transfer of its Shares made pursuant to the provisions of this Article 5.

(7)
The exercise of any rights or remedies, or loss of rights, pursuant to this
Article 5 shall be subject to the terms of any Project Financing. If the consent
of any lender or other party is required under any Project Financing as a
condition to the exercise of any rights pursuant to this Article 5 or the
transfer of any Shares pursuant to this Article 5, each Party shall use its
commercially reasonable efforts to obtain such consent or approval promptly
following the event giving rise to such rights.


ARTICLE 6    
TRANSFER & DISPOSITION OF SHARES

6.1
General Prohibition

(a)
No Shareholder may Transfer any Shares except as expressly permitted by this
Agreement and the Articles.

(b)
Any purported Transfer of Shares in violation of this Agreement is void to the
maximum extent permitted by Applicable Law.

(c)
The Corporation will not register or permit the registration of any Transfer of
any Shares made otherwise than in compliance with the provisions of this
Agreement, nor will any voting or other rights attaching to or relating to such
Shares be exercisable, nor will any purported exercise of such rights be valid
or effective, nor will any dividend or distribution be made on such Shares.


6.2
General Restrictions

(1)
Notwithstanding any other provision in this Agreement to the contrary, no
Shareholder may Transfer any Shares if:

(a)
as a result, the remaining Shareholders, the Corporation, the Project General
Partner, the Partnership or the Project Partnership would become subject to any
materially restrictive or onerous governmental controls or regulations to which
they were not subject prior to the proposed Transfer by reason of the
nationality or residence of the proposed Transferee;

(b)
as a result, the remaining Shareholders, the Corporation, the Project General
Partner the Partnership or the Project Partnership would become subject to any
taxation or additional taxation to which they were not subject prior to the
proposed Transfer;

(c)
the Transfer is not permitted by Applicable Law or any term of any material
agreement or instrument affecting the Partnership, the Project General Partner
or the Project Partnership, including the Power Purchase Agreement and the terms
of any Project Financing, unless such Transfer is permitted thereunder if a
consent or approval is first obtained and such consent or approval is so
obtained;

(d)
such Transfer is not exempt from any applicable requirement to file a
prospectus, registration statement or similar document with applicable
securities regulatory authorities to qualify the trade of such Shareholder’s
Shares;

(e)
such Transfer would result in the Project Partnership no longer being eligible
to participate in and receive payments from the Power Authority under the Power
Purchase Agreement in respect of the Project, unless such result would not occur
if a consent or approval is first obtained and such consent or approval is so
obtained;

(f)
the Transferee (i) appears on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury; (ii) is a Person with whom a transaction is
prohibited by applicable provisions of Executive Order 13224, the USA Patriot
Act, the Trading with the Enemy Act or the foreign asset control regulations of
the United States Treasury Department, in each case as amended from time to
time; (iii) is Controlled by any Person described in (i) or (ii); or has its
principal place of business located in any country with whose citizens the
Corporation is prohibited from entering into transactions pursuant to the
requirements set forth in (ii);

(g)
any funds being used to purchase the Shares and satisfy the Transferee’s
commitments under this Agreement represent or will represent proceeds of crime
for the purpose of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada);

(h)
the Transferee is a Person identified in the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism, the United Nations Al Qaida
and Taliban Regulations, the Regulations Implementing the United Nations
Resolution on the Democratic People’s Republic of Korea, the Regulations
Implementing the United Nations Resolution on Iran or the Special Economic
Measures (Burma) Regulations;

(i)
the Transferee has not agreed in writing with the other Shareholders to assume
and be bound by all the obligations of the Transferor pursuant to this Agreement
with respect to the Shares transferred arising from and after the date of such
Transfer and to be subject to all the restrictions to which the Transferor is
subject under the terms of this Agreement;

(j)
any consents to such Transfer required pursuant to any Project Agreements or
Governmental Agencies will not have been obtained in writing and delivered to
the other Shareholders; or

(k)
the Transfer does not comply, where applicable, with the terms of the Project
LPA or the Project Shareholder Agreement.


6.3
Permitted Transfer

(1)
Permitted by PSP. Notwithstanding Section 6.1 but subject to Section 6.2,
Section 6.5, Section 6.7 and Section 6.9, PSP may, at any time and from time to
time, Transfer all but not less than all Shares held by it upon prior notice to
the Corporation and the other Shareholders but without first obtaining a
Shareholder Approval:

(a)
to a Controlled Affiliate of PSP provided that such Transfer complies with
Section 6.4; and

(b)
to any other Person pursuant to, and in compliance with, Section 6.6.

(2)
Permitted by Pattern. Notwithstanding Section 6.1 but subject to Section 6.2,
Section 6.5, Section 6.7 and Section 6.9, Pattern may, at any time and from time
to time, Transfer all but not less than all Shares held by it upon prior notice
to the Corporation and the other Shareholders but without first obtaining a
Shareholder Approval:

(a)
to a Controlled Affiliate of Pattern provided that such Transfer complies with
Section 6.4; and

(b)
to any other Person pursuant to, and in compliance with, Section 6.6.


6.4
Permitted Transfers to Controlled Affiliates

(1)
Notwithstanding Section 6.1 but subject to Section 6.2 and Section 6.9, a
Shareholder who is not then in default of its obligations under this Agreement
will be entitled to Transfer to a Controlled Affiliate, without complying with
Section 6.6, title to all or part of its Shares to one of its Controlled
Affiliates, provided that:

(a)
the Transferor first establishes to the satisfaction of the other Shareholders,
acting reasonably, (and if the other Shareholder does not agree that the
Transferee is a Permitted Transferee then the matter shall be subject to the
dispute resolution procedures outlined in Section 13.15) that the Person to
which it is transferring its Shares is a Controlled Affiliate;

(b)
a copy of the document or instrument effecting the Transfer is delivered to the
Corporation;

(c)
the Corporation and the other Shareholders receive prior written notice of such
Transfer;

(d)
all of the requirements for a Transfer set forth under Article 10 are satisfied;
and

(e)
where the Transferor transfers less than all of its Shares to a Controlled
Affiliate, all Shares held or acquired by such Transferor and its Controlled
Affiliate(s) shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and (i) such Transferor and its
Controlled Affiliate(s) may apportion such rights as among themselves in any
manner they deem appropriate and (ii) shall be jointly and severally liable for
their respective obligations under this Agreement.


6.5
Restrictions on Transfer

Notwithstanding anything to the contrary in this Article 6 and any requirement
or prohibition of any lender under the Project Financing, no Shareholder shall
be entitled to Transfer any Shares pursuant to this Article 6 or if such
Transfer would breach any term of or cause a default under the Power Purchase
Agreement, unless such Transfer is permitted thereunder if a consent or approval
is first obtained and such consent or approval is so obtained. In addition, PSP
may not Transfer any Shares, at any time, to a Competitor.

6.6
Transfer of Units by PSP or Pattern

(1)
Reference is made to Section 8.5 of the Partnership Agreement (the “ROFO
Provision”), Section 8.6 of the Partnership Agreement (the “Tag Provision”) and
Section 8.7 of the Partnership Agreement (the “Drag Provision”). Subject to the
following sentences of this Section 6.6, if a Shareholder or its Affiliate
holding Units is transferring Units pursuant to the ROFO Provision, Tag
Provision or Drag Provision, as applicable, or any other transfer other than to
a Controlled Affiliate, the Shareholder must also transfer a number of Shares
held by such Shareholder to the applicable Transferee such that the Share
Interest held by the Transferee equals the Unit Interest held by the Transferee
or its Affiliate. The Transfer or issuance of any Shares hereunder will be made
at a purchase price per Share equal to the Original Per Share Consideration
(subject to appropriate adjustment in the event of any share split, combination
or other similar recapitalization with respect to the shares in the capital of
the Corporation). The parties acknowledge that for regulatory reasons, PSP has
determined to hold a maximum Share Interest equal to 30% unless and until it
holds 100% of the Shares, resulting in its Share Interest being lower than the
Unit Interest held by PSP or its Affiliate until such time, and resulting in the
Share Interest held by Pattern being higher than the Unit Interest held by
Pattern or its Affiliate until such time. At any time where the Share Interest
of PSP is lower than the Unit Interest of PSP or its Affiliate, “Excess Shares”
means the number of Shares held by Pattern which if transferred by Pattern to
PSP would equalize the Share Interest and Unit Interest of PSP and its Affiliate
holding Units. With respect to Transfers or issuances of Shares in accordance
with this Agreement, the following shall apply:

(a)
in connection with transfers of Units by PSP or its Affiliate, PSP may require
that Pattern transfer any or all of the Excess Shares held by Pattern to the
transferee of such Units;

(b)
where PSP would at any time be issued or transferred Shares resulting in a Share
Interest greater than 30% but lower than 100%, PSP may elect to have Pattern
hold all Excess Shares; and

(c)
where any Units are issued that would alter the relative Unit Interests as
between the Pattern or its Affiliate (on the one hand) and PSP or its Affiliate
(on the other hand), the Corporation shall issue a number of Shares to Pattern
or PSP as applicable to ensure (subject to (b) above) that the Share Interest
held by such Party is equal to the Unit Interest held by such Party or its
Affiliate.


6.7
Release of Transferring Shareholder

Subject (for certainty) to Section 6.4(1)(e), if a Shareholder Transfers, in
accordance with this Agreement, all of its Shares, the transferring Shareholder
will thereupon have no further funding obligations under this Agreement,
provided that such transferring Shareholder will remain responsible for any and
all of its debts and liabilities, and other obligations under this Agreement
arising prior to the time of such Transfer. For avoidance of doubt, the
confidentiality obligations of Article 9 shall survive the Transfer by a
Shareholder of any or all of its Shares.

6.8
Pledge of Shares

Except as required pursuant to the terms of any Project Financing that is
approved by the Board, no Shareholder will be permitted to Transfer any of its
Shares by way of an Encumbrance to any other Person or otherwise grant a lien on
any of its Shares without the prior written consent of all other Shareholders,
which consent may be unreasonably or arbitrarily withheld; provided, however,
that (i) any collateral assignment to any lender(s) or agent on behalf of such
lender(s) of any direct or indirect interest in a Shareholder (an “Upstream
Pledge”), or any foreclosure of such collateral assignment by such lender(s) or
such agent (an “Upstream Realization”) and subsequent disposition of such direct
or indirect interest in a Shareholder shall be permitted so long as (a) such
lender is financial institution with experience in the renewables sector, (b)
any subsequent disposition, sale, assignment, transfer, conveyance, gift,
exchange or other disposition by such lender or agent of its direct or indirect
interest in a Shareholder is to a Qualified Transferee and (c) such subsequent
disposition, sale, assignment, transfer, conveyance, gift, exchange or other
disposition by such lender or agent of such indirect interest in a general
partner or direct or indirect interest in a Shareholder complies with the
transfer restrictions hereunder including Article 6, and (ii) any collateral
assignment by any Shareholder to its corporate lenders or agent on behalf of
such lender(s) of a direct interest in the Shares (a “Permitted Pledge”), or any
foreclosure of such collateral assignment by such lender(s) or such agent (a
“Permitted Realization”) and subsequent disposition of such interest in the
Shares shall be permitted so long as (a) any subsequent disposition, sale,
assignment, transfer, conveyance, gift, exchange or other disposition by such
lender or agent of its interest in the Shares is to a Qualified Transferee and
(b) such subsequent disposition, sale, assignment, transfer, conveyance, gift,
exchange or other disposition by such lender or agent of such interest in the
Shares complies with the transfer restrictions hereunder, including Article 6.
Notwithstanding anything to the contrary in this Agreement, any Shareholder may
pledge or otherwise grant a security interest in any of its Shares in connection
with any Project Financing being provided to the Partnership. Transfers of such
Shares to a secured party or any subsequent transferee in connection with any
such financing are permitted.

6.9
Conditions to Admission

As conditions to the admission of a Transferee of a Shareholder as a substituted
shareholder, any such Person will:
(a)
execute and acknowledge such instruments, in form and substance satisfactory to
the other Shareholder, as the other Shareholder will deem necessary or desirable
to effectuate such admission and to confirm the agreement of the Person being
admitted as a substitute shareholder to be bound by all of the terms and
provisions of this Agreement and to continue the Corporation without its
dissolution or termination under the laws of the Province of Ontario, or for any
other reason; and

(b)
pay all reasonable expenses in connection with such admission, including the
cost of preparing and filing of all necessary notices or amending declarations
in any jurisdiction.


6.10
Indirect Transfers

(1)
A Transfer of the units or other equity interest in a Shareholder or in any
Person that directly or indirectly holds units or other equity interests in such
Shareholder (other than an Upstream Pledge or Upstream Realization or as
permitted pursuant to Section 6.10(2)) shall not constitute a Transfer by the
Shareholder of its Shares provided that (a) where the Shareholder is Pattern,
that after such Transfer, PEGI continues to ultimately Control Pattern (or its
Permitted Transferee), and (b) where the Shareholder is PSP, that after such
Transfer, Public Sector Pension Investment Board continues to ultimately Control
PSP (or its Permitted Transferee).

(2)
For certainty, a Transfer of the units or other equity interests in PEGI or
Public Sector Pension Investment Board or their respective direct and indirect
owners shall not constitute a Transfer for purposes of this Agreement.


ARTICLE 7    
BOOKS, RECORDS, AUDITORS AND TAX RETURNS

7.1
Books and Records

(1)
The Corporation shall use its best efforts to procure that the PAA Provider will
maintain the minute book of the Corporation and the Project General Partner in
Canada, provided that the PAA Provider will make available such books and
records in a form that will enable the Shareholders to access such ledgers and
other books and records in Toronto, Ontario, during normal business hours and
through remote electronic access.

(2)
The Corporation shall use its best efforts to procure that the PAA Provider will
cause to be kept appropriate books and records (financial or otherwise) with
respect to the business of the Corporation and the Project General Partner. Any
books and records kept by or on behalf of the Corporation and the Project
General Partner in the normal course of business, including books of account and
records of the proceedings of the Corporation and the Project General Partner,
may be kept on, or be in the form of, computer disk, hard disk, magnetic tape,
or any other information storage device, provided that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Corporation and the Project General Partner
will be maintained, for financial reporting purposes, on an accrual basis in
accordance with GAAP. The foregoing books and records will be maintained after
the dissolution of the Corporation and the Project General Partner for the time
periods required by the laws of Canada at the principal office of the PAA
Provider in Canada. Such books and records will be made available to the
Shareholders in a form that will enable such Persons to access them in Toronto,
Ontario, during normal business hours and through remote electronic access.


7.2
Access to Information

(1)
Each Shareholder, and its respective Representatives and auditors, will be
allowed to have access, during normal business hours, to all books and records
and information concerning the Corporation and the Project General Partner.

(2)
Each Shareholder will be permitted to cause auditors engaged by it to review,
subject to such auditors agreeing to comply with reasonable confidentiality
restrictions, any Financial Statements prepared in respect of the Corporation
and the Project General Partner and all books and records and working papers
related thereto.

(3)
Upon request of a Shareholder made to the Corporation, Representatives and
auditors of such Shareholder will, subject to such Representatives or auditors
agreeing to comply with reasonable confidentiality restrictions, be provided
with an opportunity to meet during normal business hours, with the Auditors and
other Persons who are familiar with the affairs of the Corporation and the
Project General Partner.

(4)
Each Shareholder will bear its own costs for the access, and any audit or review
by its Representatives or auditors referred to in this Section 7.2, including
any costs associated with making photocopies of documents.


7.3
Selection of Auditors and Reporting

(1)
The Corporation will retain internationally recognized accountants as may be
approved by the Shareholders as the Auditors, to conduct an audit of the books
and records of the Corporation and the Project General Partner, as may be
required pursuant to this Agreement, in accordance with GAAP and the terms of
this Agreement.

(2)
The Corporation will prepare the Financial Statements and will retain the
Auditors to audit such Financial Statements (to the extent required hereby) in
accordance with GAAP and the terms of this Agreement.

(3)
The Corporation will prepare and deliver to each of the Shareholders within one
hundred and twenty (120) days of the end of each Fiscal Year, annual financial
statements (which do not include footnotes) in respect of the Corporation and
the Project General Partner (the “Annual Financial Statements”), which shall be
audited and prepared in accordance with GAAP, to the extent required by the
Project Financing. If the Annual Financial Statements are not required to be
audited, then PSP shall have the right to request an audit of the Corporation
and the Project General Partner, in which case the Corporation shall use
commercially reasonable efforts to produce audited Annual Financial Statements,
to be prepared (at PSP’s sole cost and expense) in an expeditious manner.

(4)
The Corporation will prepare and deliver to each of the Shareholders within
sixty (60) days after the end of each quarter of each Fiscal Year (including the
final quarter of each Fiscal Year), a reasonably detailed report summarizing the
status of the activities of the Corporation and the Project General Partner as
at the end of the applicable quarter, financial and operational results data and
reforecasting (if applicable) and a distribution forecast (including
calculations of debt services coverage ratio and forecasted distributions to
partners, which will include the unaudited unconsolidated quarterly financial
statements of the Corporation and the Project General Partner for the quarter
then ended (which do not include footnotes), including a balance sheet, a
statement of income (profit and loss) and a statement of Shareholders’ equity
and a related statement of changes in cash flow for such quarter (all of which
will contain comparisons to the prior year) and will contain notes explaining
material balances set out in the balance sheet and income statements and which
specify the accounting standard used (the “Quarterly Financial Statements”).

(5)
The Corporation will deliver to each Shareholder, on a quarterly basis together
with the Quarterly Financial Statements, a reasonably detailed operating report,
including summary environmental, health and safety information, as applicable.

(6)
In addition to any report required under this Agreement or pursuant to
Applicable Law, the Corporation will prepare or cause to be prepared and
delivered to each of the Shareholders such other quarterly and annual reports in
respect of the financial condition of the Corporation and the Project General
Partner or distributions made by the Corporation and the Project General Partner
as may be reasonably required by any of the Shareholders at any time and from
time to time.

(7)
PSP shall be entitled (at its sole cost and expense) to have auditors engaged by
PSP review, subject to such auditors agreeing to comply with customary
confidentiality restrictions, any financial statements prepared in respect of
the Corporation and the Project General Partner and all books and records and
working papers related thereto; provided that any such reviews shall be
scheduled upon reasonable advance notice by PSP and shall occur during normal
business hours and shall be conducted in a manner not to unreasonably interfere
with the business and operations of the Corporation or PEGI and its Affiliates.
Where the right to conduct any such review are subject to obligations of PEGI
(or its Affiliates) or the Corporation to, or limitations imposed by, any joint
venture partners or contractual counterparties of the Corporation, the foregoing
review rights of PSP will be subject to all such limitations and to full
compliance by PEGI, the Corporation and PSP of all such obligations.


7.4
Accounting Principles

All calculations, reports, Financial Statements and projections required to be
made or prepared by or in respect of the Corporation and the Project General
Partner will be made or prepared in accordance with GAAP.

7.5
Tax Returns

The Corporation will prepare and file all tax returns and related information
for the Corporation and the Project General Partner and will pay out all taxes
and other governmental charges due to be paid from time to time to the
applicable Governmental Agency. The Corporation will provide to each Shareholder
for review the annual corporate tax returns of the Corporation and the Project
General Partner thirty (30) days prior to the filing due date set by the
applicable Governmental Agency. Such Shareholders will then have fifteen (15)
days to review and comment on such corporate tax returns from receipt thereof in
accordance herewith. GST returns prepared by the Corporation will not be subject
to review by the Shareholders prior to the filing thereof with the applicable
Governmental Agency, however, GST returns that have already been filed by the
Corporation or the Project General Partner will be provided to any Shareholder
for review upon reasonable request by such Shareholder.

7.6
Corporation Obligations; Book and Records and Auditors

Notwithstanding anything to the contrary in this Article 7, the Corporation’s
obligations under this Article 7 are subject to Section 3.4.



ARTICLE 8    
THIRD PARTY AGREEMENTS

8.1
Pattern O&M Contract

Pattern has caused the O&M Provider to provide operation and maintenance
services to the Project in accordance with the O&M Contract between the O&M
Provider and the Project Partnership. Pattern will, or will cause the O&M
Provider to, as applicable, make available in Toronto during normal business
hours and, to the extent practicable, by remote electronic access, all records
relating to the operation and maintenance services provided under the O&M
Contract.

8.2
Pattern PAA

Pattern has caused the PAA Provider to provide Administration Services to the
Project, the Project Partnership and the Project General Partner, in accordance
with any PAA between the PAA Provider and the Project General Partner, on its
own behalf and as general partner of the Project Partnership. Pattern will, or
will cause the PAA Provider, as applicable, to make available to the
Shareholders the ledgers and all books and records relating to the Project in
Toronto during the normal business hours and, to the extent practicable, by
remote electronic access.

ARTICLE 9    
CONFIDENTIALITY

9.1
Confidentiality

(1)
Subject to the provisions of this ‎Section 9.1, each Shareholder shall, and
shall cause its Affiliates and its and their Representatives to, keep
confidential all information, documentation and records obtained from the
Corporation, its Affiliates or their respective Representatives as well as any
information arising out of any Shareholder’s access to the books and records of
the Corporation, its Affiliates or their respective Representatives
(collectively, the “Confidential Information”); provided that except as set
forth in ‎Section 9.1(2), nothing herein shall restrict or prohibit any Partner
from disclosing Confidential Information to its Representatives, in each case
who first are instructed to maintain Confidential Information confidential on
substantially similar terms as those contained in this ‎Section 9.1(1);
provided, further, that such Partner shall be liable for any breach of this
‎Section 9.1 by any such Person as if such Partner had itself committed such
breach. “Confidential Information” shall not include: (1) public information or
information in the public domain at the time of its receipt by PSP or its
Representatives; (2) information which becomes public through no fault or act of
PSP or its Representatives; or (3) information received by PSP or its Affiliates
in good faith from a third party lawfully in possession of the information and
not in breach of any confidentiality obligations. PSP acknowledges that it is
aware that (i) Confidential Information and Competitively Sensitive Information
(as defined below) contains material, non-public information regarding the
Corporation and its Affiliates and PEGI and (ii) United States and Canadian
securities laws prohibit any persons who have material, non-public information
from purchasing or selling securities of a company using such information or
from communicating such information to any Person (including its Affiliates)
under circumstances in which it is reasonably foreseeable that such Person is
likely to purchase or sell such securities in reliance upon such information.
PSP further confirms that it has in place internal information protection
mechanisms to prevent unauthorized use of the Confidential Information and
Competitively Sensitive Information.

(2)
“Competitively Sensitive Information” shall mean information regarding the
Corporation or its Affiliates that PEGI determines that one or more Affiliates
of PSP could reasonably be expected to use to compete with PEGI. Notwithstanding
anything to the contrary in this Agreement (including Section Article 7), in no
event shall PSP be entitled to receive Competitively Sensitive Information, and
PSP shall, and shall cause its Affiliates to, maintain any Competitively
Sensitive Information of which any of their Representatives is or becomes aware
in strict confidence; provided that the Corporation shall provide PSP with a
commercially reasonable description of the nature of any Competitively Sensitive
Information that would otherwise have been provided to PSP but for this ‎Section
9.1(2) and shall use commercially reasonable efforts to provide substitute
disclosure to PSP that, to the greatest extent practicable under the
circumstances, will enable PSP to assess the applicable opportunity relating to
the Corporation or its Affiliates in substantially the same manner as if PSP had
full access to such Competitively Sensitive Information and that is otherwise
reasonably satisfactory to PSP.

(3)
Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent or restrict any Shareholder or any of its Affiliates
from disclosing, without the agreement of the Corporation or its Affiliate, as
applicable: (a) Confidential Information required to be disclosed under any
Applicable Law (including applicable securities laws) or the rules of any
securities exchange; (b) Confidential Information required to be disclosed to
its lenders or other creditors on a confidential basis; provided that in no
event shall this clause (b) permit the disclosure of any Competitively Sensitive
Information. Any Shareholder disclosing Confidential Information, as applicable
in accordance with this ‎Section 9.1 shall use reasonable efforts to (i) advise
the Corporation and the other Shareholders of the details of the required
disclosure and (ii) if permitted by Applicable Law, obtain the comments of the
Corporation and such other Shareholders on the wording of the proposed
disclosure prior to making such disclosure.

(4)
Notwithstanding anything to the contrary in this Agreement, in no event shall
PSP, any of its Affiliates, or any of their respective Representatives, share
any Confidential Information or Competitively Sensitive Information with any
portfolio companies or other investments of PSP (or any of their respective
Representatives other than employees of PSP who are acting in their capacity as
Representatives of PSP and do not use such information for any purpose other
than in furtherance of the transactions contemplated by this Agreement) and PSP
shall, and shall cause its Affiliates that receive Confidential Information or
Competitively Sensitive Information to, use customary information barriers to
ensure that no portfolio company or other investment of PSP or any of their
respective Representatives (other than employees of PSP who are acting in their
capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) has access to any Confidential Information or Competitively Sensitive
Information.

(5)
This Agreement will not be construed as granting expressly or by implication
during its terms or thereafter any interest in or rights or license with respect
to any Confidential Information and Competitively Sensitive Information
disclosed pursuant to this Agreement or otherwise by or on behalf of the
Corporation and its Affiliates.

(6)
In the event of a breach of a Shareholder’s obligations under this Section 9.1,
the Shareholder must, as soon as practicable following discovery of the breach,
give written notice to the Corporation of the nature of the breach. The
Shareholder must immediately, and upon consultation with the Corporation, take
all necessary reasonable steps to limit the extent of the breach.

(7)
Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a
Shareholder, will give rise to irreparable injury to the Corporation and its
Affiliates, inadequately compensable in damages. The Shareholders acknowledge
and agree that the Corporation and its Affiliates, as applicable, may, in
addition to any other remedy and in conjunction with Section 13.21, enforce the
performance of this Agreement by way of injunction or specific performance upon
application to a court of competent jurisdiction without proof of actual damages
(and without the requirement of posting a bond or other security). The rights
and remedies provided in this Agreement are cumulative and are in addition to,
and not in substitution for, any other rights and remedies available at law or
equity.

(8)
Notwithstanding the foregoing, and without limiting a Shareholder’s obligations
under this Agreement, each Shareholder also agrees to comply with all provisions
contained in the Project Shareholder Agreement which relate to obligations of
confidentiality (or any related obligations and covenants) in favour of the
Project General Partner and its Affiliates.


9.2
Public Announcements

Each Shareholder shall, and shall cause its Affiliates, to consult with the
other Shareholder and provide that other Shareholder a reasonable opportunity to
comment before issuing any press release or making any other public announcement
regarding the other Shareholder, provided that (i) in the case of any disclosure
required by Applicable Law or stock exchange rule, such consultation and
opportunity to comment shall only be required to the extent reasonably
practicable under the circumstances and (ii) no consultation and opportunity to
comment shall be required with respect to any disclosure that is substantially
similar to prior public disclosure made in compliance with the terms of this
Agreement.

9.3
Subsidiaries as Third Party Beneficiaries

The provisions of this Article 9 will enure to the benefit of the Corporation
and its Subsidiaries notwithstanding that such Subsidiaries are not parties
hereto.

ARTICLE 10    
GENERAL SALE PROVISIONS

10.1
Warranties of Seller

Subject to the applicable limitations set forth in Article 6, each Shareholder
shall do all such acts or things, including the execution of any Share
transfers, that may be necessary to effect the transfer of any Shares to another
Shareholder or a Third Party pursuant to this Section 10.1. For greater
certainty, in respect of a proposed Transfer from one Shareholder to another
Shareholder, the selling Shareholder shall cause any such Transfer to be
effected by way of a simplified transfer agreement with representations and
warranties restricted to ownership of the Shares to be transferred,
enforceability of the Transfer, corporate capacity, authority and authorization,
and receipt of necessary consents to effect the Transfer.

10.2
Closing

Each Transfer of Shares between a seller and a buyer will, unless the seller and
the buyer otherwise agree, be closed at the offices of the solicitors of the
Corporation at 10:00 a.m. on the closing date specified in accordance with this
Agreement.

10.3
Closing Conditions

At the time of closing of any Transfer of any Shares between a seller and a
buyer under this Agreement, the seller will table:
(a)
a certificate or certificates representing the Shares being Transferred by the
seller, duly endorsed in blank for transfer or accompanied by a duly executed
stock power of transfer in appropriate form;

(b)
a release of any Encumbrances on the Shares being Transferred;

(c)
either a certificate of the seller stating that the seller is not a non-resident
of Canada for the purposes of the Income Tax Act or a certificate issued by the
Minister of National Revenue pursuant to section 10.6 of the Income Tax Act with
respect to the proposed disposition of property by a non-resident of Canada; and
if the seller fails to deliver such certificate, or if the purchase price for
the Shares being sold is greater than the certificate limit shown in the
certificate issued by the Minister of National Revenue, then the buyer will be
entitled to deduct or withhold from the purchase price and to remit to the
Receiver General of Canada the amount for which the buyer, in its reasonable
determination, is liable pursuant to the provisions of section 10.6 of the
Income Tax Act in respect of the Transfer of the Shares being Transferred; and

(d)
the resignation(s), as a Director, of the seller’s appointee(s) to the Board.


10.4
Payment

The buyer will pay for the Shares being purchased pursuant to this Agreement by
a draft drawn on, or a cheque certified by, or a wire transfer initiated by a
Canadian or U.S. chartered bank or trust company.

10.5
Allocation of Purchase Price

Unless otherwise specified herein, on any Transfer of Shares the allocation of
the purchase price for such Shares will be to each Share, equally per Share.

10.6
Indebtedness between Seller and the Corporation

(1)
If, on the date of closing of any sale and purchase of all of the Shares of a
seller, the seller is indebted to the Corporation or any Subsidiary or has
failed to return any property of the Corporation or any Subsidiary, then, unless
the Corporation and the seller otherwise agree in writing, the buyer will at the
time of closing of such purchase and sale pay to the Corporation the purchase
price payable for the Shares being sold and the Corporation, acting reasonably,
will apply such purchase price to repayment of the indebtedness of the seller to
the Corporation or any Subsidiary, as the case may be, and, if applicable,
retain an amount equivalent to the fair market value of the property of the
Corporation or any Subsidiary, as the case may be, as security for the return of
such property. If the seller sells all of his Shares and the indebtedness of the
seller to the Corporation or any Subsidiary exceeds the purchase price for the
Shares being sold, then the seller will at the time of closing pay the balance
of such indebtedness to the Corporation to retire such indebtedness. If the
purchase price for the Shares being sold exceeds the indebtedness of the seller
to the Corporation or any Subsidiary, the Corporation will pay the balance to
the seller at the time of closing of such sale and purchase less, if applicable,
such amount as it may retain, acting reasonably, equivalent to the fair value of
the property of the Corporation or any Subsidiary, as the case may be, as
security for the return of such property.

(2)
If, on the date of closing of any sale and purchase of all of the Shares of a
seller, the Corporation or any Subsidiary is indebted to the seller, the
Corporation or such Subsidiary will, at the time of closing, repay such
indebtedness at its face value plus accrued and unpaid interest, if any.


ARTICLE 11    
ISSUE OF ADDITIONAL SHARES

11.1
Issuance of Shares

Except as contemplated in Section 3.3, no new class of Shares or other
securities granting rights, preferences or privileges that differ from the
rights, preferences and privileges of the Common Shares will be created by the
Corporation.

ARTICLE 12    
REPRESENTATIONS AND WARRANTIES

12.1
Representations and Warranties of the Shareholders

Each Shareholder hereby represents and warrants as follows, and acknowledges and
confirms that the other Parties are relying on such representations and
warranties in entering into this Agreement:
(a)
Qualification. It is a corporation, or other legal entity, duly incorporated or
formed and existing under the laws of its jurisdiction of incorporation or
formation and has the corporate or other power to enter into and perform its
obligations under this Agreement. It has all governmental and regulatory
licences, registration and approvals required by Applicable Law as may be
necessary to perform its obligations under this Agreement.

(b)
Authorization. The execution and delivery of and performance by it of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Shareholder.

(c)
Validity of Agreement. The execution and delivery of and performance by the
Shareholder of this Agreement:

(i)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under, any of
the terms or provisions of its articles, by-laws or other constating documents
or governing agreements;

(ii)
will not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or violation of or
a conflict with, or allow any other Person to exercise any rights under any
contracts or instruments to which the Shareholder is a party or pursuant to
which any of the Shareholder’s assets may be affected; and

(iii)
will not result in the violation of any Applicable Law.

(d)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Shareholder and constitutes a legal, valid and binding
agreement of each Shareholder enforceable against it in accordance with its
terms, subject only to any limitation under Applicable Laws relating to (i)
bankruptcy, winding-up, insolvency, arrangement and other laws of general
application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies.

(e)
Title to Shares. The Common Shares set out opposite the Shareholder’s name in
Schedule A, which shall be updated by the Board from time to time, are owned by
the Shareholder as the registered and beneficial owner with good title, free and
clear of all liens, other than those restrictions on transfer, if any, contained
in the Articles.



iii

--------------------------------------------------------------------------------

- iv -


(f)
Residence. Unless otherwise disclosed in writing to the Corporation, the
Shareholder is not a non-resident of Canada for the purposes of the Income Tax
Act or is, if a partnership, a “Canadian partnership” for the purposes of the
Income Tax Act.


12.2
Survival

The representations, warranties and covenants of the Parties contained in this
Article 12 survive the execution and delivery of this Agreement and continue in
full force and effect with respect to each Party until it ceases to be bound by
the provisions of this Agreement.

ARTICLE 13    
GENERAL

13.1
Actions in Accordance with Agreement

Each Shareholder will vote its Shares to give effect to this Agreement whether
at a meeting of the Shareholders or by written resolution of the Shareholders.

13.2
Corporation Consent

The Corporation consents to this Agreement and is governed by its terms.

13.3
Agreement to be Bound

Each Person who becomes a Shareholder must concurrently with becoming a
Shareholder execute and deliver to the Corporation a counterpart copy of this
Agreement or a written agreement in form and substance satisfactory to the
Parties, agreeing to be bound by this Agreement, including making the
representations and warranties contained in Article 12.

13.4
Conflict with Articles

In the event of any inconsistency between this Agreement and the Articles, this
Agreement will govern to the extent of the inconsistency and, at the request of
any Party, the Parties will forthwith make all changes to the Articles as are
necessary and lawful to render them not inconsistent with this Agreement.

13.5
Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written which
shall be deemed to terminate on the date hereof and shall thereafter have no
further effect upon the Parties, other than the Partnership Agreement, which
will continue in force and effect. There are no conditions, representations,
warranties or other agreements between the Parties with respect to the subject
matter hereof, whether oral or written, express or implied, statutory or
otherwise, except as specifically set out in this Agreement and the Partnership
Agreement.

13.6
Amendment

This Agreement may be amended only by a written instrument signed by all of the
Shareholders.

13.7
Rights of Set-Off

Notwithstanding anything in this Agreement to the contrary, the Corporation
shall have the right to set off against any amount that would otherwise have
been paid to a Shareholder hereunder, any amount owing by the Shareholder to the
Corporation, including any amount owing as a result of a breach by the
Shareholder of its obligations hereunder.

13.8
Waiver

A waiver of any default, breach or non-compliance under this Agreement is not
effective unless it is in writing and signed by the Party to be bound by the
waiver. No waiver will be inferred from or implied by any failure to act or
delay in acting by a Party in respect of any default, breach or non- compliance
or by anything done or omitted to be done by that Party. The waiver by a Party
of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance, whether of the same
or any other nature.

13.9
Governing Law

This Agreement will be construed in accordance with the laws of the Province of
Ontario and the federal laws of Canada applicable therein (without reference to
conflicts of law principles). Each of the Parties irrevocably attorns to the
jurisdiction of the courts of the Province of Ontario but nothing in this
Agreement will preclude any Party from bringing suit or taking other legal
action in any other jurisdiction.

13.10
Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

13.11
Time of Essence

Time will be of the essence of this Agreement in all respects.

13.12
Further Assurances

Each Party will promptly do, execute and deliver or cause to be done, executed
and delivered all further acts, documents and things in connection with this
Agreement, that any other Party may reasonably require for the purpose of giving
effect to this Agreement.

13.13
Notice

(1)
Any notice or other communication required or permitted to be given under this
Agreement will be in writing and will be effectively given and made if delivered
or sent by facsimile to the applicable address or facsimile number set out
below:  

(i)
to Pattern:

c/o Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111


Attention:    General Counsel

Facsimile:    415-362-7900
(ii)
to PSP:

Public Sector Pension Investment Board

1250 René-Lévesque Blvd. West

Suite 1400

Montreal, Québec H3B 5E9
Attention:    Managing Director, Infrastructure Investments

Email:        vertuousenergy@investpsp.ca
and legalnotices@investpsp.ca
with a copy (which shall not constitute notice) to:
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College

26th Floor

Montréal, Québec H3A 3N9
Attention:    Franziska Ruf

Email:        fruf@dwpv.com
(iii)
to the Corporation:


    c/o Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111



Attention:    General Counsel

Facsimile:    415-362-7900
(2)
Any notice or other communication so given will be deemed to have been given and
received on the day of delivery, if delivered, or on the day of faxing, if
faxed, provided that such day is a Business Day and such notice or other
communication is so delivered or faxed by 4:00 p.m. (local time at the place of
receipt) on such day. Otherwise, such notice or communication will be deemed to
have been given and received on the next following Business Day. Any such notice
or other communication given in any other manner will be deemed to have been
given and received only upon actual receipt. Without in any way limiting the
foregoing, each party shall, to the extent possible, send a copy by e-mail of
each notice, request, demand or communication given in accordance with the
foregoing to each recipient thereof; provided that the sending of (or failure to
send) a copy of such notice, request, demand or communication by e-mail shall in
no way affect the validity of such notice, request, demand or communication or
the interpretation as to when such notice, request, demand or communication is
deemed to be received pursuant to this Section 13.13.

(3)
Any Party may from time to time change its address, contact name or facsimile
number under this Section 13.13 by notice to the other Parties given in the
manner provided by this Section 13.13.


13.14
Benefit/Binding

This Agreement will enure to the benefit of and be binding on the Parties and
their respective successors and permitted assigns.

13.15
Dispute Resolution Procedure

Except as otherwise provided for in Section 2.8 or Section 9.1(7), if any
dispute, claim, question or differences arises out of or in relation to this
Agreement, or any breach hereof, (a “Dispute”) the Parties to this Agreement
shall each use commercially reasonable efforts to settle the Dispute (the
“Initial Good Faith Discussions”). Notwithstanding the foregoing, if the Dispute
is not resolved within ten (10) days of commencing such Initial Good Faith
Discussions, the Parties shall refer such Dispute to their respective senior
representatives, who shall in turn use commercially reasonable efforts to settle
the (the “Escalated Good Faith Discussions”). If such Dispute remains unresolved
following the date that is ten (10) days following the commencement of the
Escalated Good Faith Discussions, any Party may, following the delivery of
written notice to the other Party or Parties, as applicable, commence an action
in respect of the Dispute.

13.16
No Right to Employment

Neither this Agreement nor any purchase of Shares pursuant to the provisions of
this Agreement will create, or be construed or deemed to create, any right to
employment in favour of any Person by the Corporation or any of the
Subsidiaries.

13.17
Assignment

No Party may assign or transfer, whether absolutely, by way of security or
otherwise, all or any part of its rights or obligations under this Agreement
without the prior consent of all of the other Parties or in accordance with this
Agreement, except where such assignment or transfer is being made together with
the Transfer of its Shares in accordance with this Agreement or where such
assignment is required pursuant to the Project Financing.

13.18
Legend on Certificates

All certificates representing Shares will have a legend endorsed on them
substantially as follows:
“The Corporation and the securities represented by this certificate are subject
to the terms and conditions of a Unanimous Shareholder Agreement made as of the
10th day of August, 2018, as amended from time to time, which agreement contains
restrictions on the right of the holder to sell, assign, dispose of, exchange,
pledge, grant an encumbrance over, hypothecate or otherwise transfer the
securities represented by the certificate. Notice of the terms and conditions of
the Unanimous Shareholder Agreement is hereby given.”

13.19
Subdivision, Consolidation, etc. of Shares

The provisions of this Agreement will apply mutatis mutandis to any securities
into which the Shares or any of the Shares may be converted or changed, to any
securities of the Corporation resulting from a reclassification, subdivision or
consolidation of any Shares, to any securities of the Corporation which are
received by the Shareholders as a stock dividend or as a result of a stock
split, stock consolidation, stock issuance, reverse stock split,
recapitalization or reclassification, and to any securities of the Corporation
or of any successor body corporate which may be received by the Shareholders on
an amalgamation, reorganization, merger or combination of the Corporation.

13.20
Termination of Agreement and Survival

This Agreement will come into force and be effective as of and from the date of
this Agreement and will continue in full force and effect until the earliest of:
(a)
the date this Agreement is terminated by written agreement of the Parties; and

(b)
the date all of the Shares are owned by one Shareholder, provided that if one
Shareholder becomes the owner of the Shares pursuant to Article 5, this
Agreement shall not terminate and shall continue in full force and effect until
such time as it is otherwise terminated in accordance with the terms of this
Section 13.20.

Notwithstanding the foregoing, the provisions of Article 9 and other provisions
stated to survive termination will survive any termination of this Agreement.

13.21
Remedies

The Parties acknowledge and agree that all restrictions contained in this
Agreement are reasonable and valid and that all defences to the strict
enforcement of such restrictions are hereby waived, and that the rights,
privileges, restrictions and conditions set forth in this Agreement are special
and unique such that a breach of any such rights, privileges, restrictions or
conditions cannot adequately be compensated for by an award of damages.
Accordingly, any Party will be entitled to temporary and permanent injunctive
relief and to an order for specific performance against every other Party that
is in breach of this Agreement without having to prove damages. Any remedy this
Agreement sets forth or contemplates will be in addition to and not in
substitution for or dependent upon any other remedy.

13.22
Withholding

Anything to the contrary notwithstanding, all payments that the Corporation or a
Subsidiary is required to make under this Agreement to a Shareholder will be
subject to withholding of such amounts relating to income taxes, employment
insurance premiums, Canada pension plan contributions, workers’ compensation
premiums, other taxes and other amounts as the Corporation or a Subsidiary may
reasonably determine it must withhold pursuant to any Applicable Law. In lieu of
withholding such amounts, in whole or in part, the Corporation or a Subsidiary
may, in its sole discretion, accept other provision for payment of taxes as
required by Applicable Law, provided it is satisfied that all requirements of
law affecting its responsibilities to withhold such amounts have been satisfied.

13.23
Expenses

Each Shareholder will pay its own legal and other costs and expenses incurred in
connection with the negotiation and finalization of this Agreement.

13.24
Independent Advice

Each of the Shareholders acknowledges that it has received or waived the
opportunity to receive independent legal and tax advice in connection with this
Agreement and with owning its Shares.

13.25
Counterparts

This Agreement may be executed by facsimile or in portable document format (pdf)
and delivered electronically and in two or more counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument.





--------------------------------------------------------------------------------


- v -


13.26
Corporate Opportunities, Waiver of Fiduciary Duties, Etc.

To the maximum extent permitted by Applicable Law, no Shareholder of the
Corporation will have any fiduciary duties to any other Shareholder of the
Corporation, including as may result from a conflict of interest between any of
PEGI, Pattern, PSP and the Corporation.


(remainder of page intentionally blank)





--------------------------------------------------------------------------------

- vi -




IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.
 
 
PATTERN MSM GP HOLDINGS INC.
Per:
/s/ Andrew Collingwood
 
Name: Andrew Collingwood
 
Title: Vice President



 
 
PATTERN CANADA FINANCE COMPANY ULC
Per:
/s/ Andrew Collingwood
 
Name: Andrew Collingwood
 
Title: Vice President



 
 
VERTUOUS ENERGY CANADA INC.
Per:
/s/ Jean Daigneault
 
Name: Jean Daigneault
 
Title: Authorized Signatory
 
 
 
 
 
 
 
/s/ Michael Larkin
 
 
 
Name: Michael Larkin
 
 
 
Title: Authorized Signatory














SCHEDULE “A”

CURRENT INVESTMENT AND SHAREHOLDINGS
Shareholder
Number of Shares
Investment
Pattern Canada Finance Company ULC
77 Common Shares
$15,476.98
Vertuous Energy Canada Inc.
33 Common Shares
$6,632.99










--------------------------------------------------------------------------------






SCHEDULE “B”

MATTERS REQUIRING SHAREHOLDER APPROVAL
(a)
any amendment of the Partnership Agreement or the Articles (or the Project
Shareholder Agreement, Project LPA, Management Agreement, the articles, by-laws
or equivalent constituting document of any of the Subsidiaries of the
Partnership, the Project Partnership, the Corporation or the Project General
Partner), other than (i) as required by the applicable third-party partnership
agreement, or (ii) amendments that are required by Applicable Law or are of a
clerical or “housekeeping” nature;

(b)
(A) the incorporation or acquisition of a Subsidiary of the Partnership, the
Project Partnership, the Project General Partner or the Corporation or the
disposition of any shares of a Subsidiary of the Partnership, the Project
Partnership, the Project General Partner or the Corporation, (B) the
Partnership, the Project Partnership, the Project General Partner or the
Corporation or a Subsidiary of any of them entering into any partnership, joint
venture or similar arrangement with any other Person, or (C) the purchase of any
business by the Partnership, the Project Partnership, the Project General
Partner or the Corporation (or any of their Subsidiaries) or acquisition by
shares or purchase by the Partnership, the Project Partnership, the Project
General Partner or the Corporation (or any of their Subsidiaries) of all or
substantially all the assets of any other Person;

(c)
the sale (or entry into of binding agreements to that effect), lease, exchange
or other disposition of (i) all or substantially all of the assets of the
Partnership, the Project Partnership, the Project General Partner or the
Corporation (or any of their Subsidiaries), or (ii) assets of the Partnership,
the Project Partnership, the Project General Partner or the Corporation (or any
of their Subsidiaries) that would result in a material adverse effect on the
power generation of the Project, or the granting of an option or right to such
effect;

(d)
the sale (or entry into of binding agreements to that effect), lease, exchange
or other disposition of any interest in the Project General Partner or the
Project Partnership by the Corporation or the Partnership, as applicable (other
than in connection with the exercise of security permitted to be granted without
consent under paragraph (k) below);

(e)
initiating or otherwise participating in voluntary winding-up or bankruptcy
proceedings of the Partnership, the Project Partnership, the Project General
Partner or the Corporation (or any of their Subsidiaries);

(f)
any merger, amalgamation or consolidation or the entering into of any agreement,
arrangement or understanding to merge, amalgamate or consolidate, the
Partnership, the Project Partnership, the Project General Partner or the
Corporation (or any of their Subsidiaries) with any Person;

(g)
any change to the equity capital structure of the Partnership, the Project
Partnership, the Project General Partner or the Corporation (whether by
subdivision, consolidation or reclassification), the issuance or allotment of
any equity or the granting of any right, option






--------------------------------------------------------------------------------

Page




or privilege to acquire any equity or the redemption or repurchase by the
Partnership, the Project Partnership, the Project General Partner or the
Corporation of any equity, other than (i) as contemplated by the Partnership’s,
the Project Partnership’s or the Corporation’s constating documents (including
the Partnership Agreement, the Project Shareholder Agreement and the Project
LPA) and any purchase rights or equity dilution provisions (including to fund
non-discretionary expenses or amounts necessary to comply with legal
obligations), (ii) as contemplated under applicable third-party partnership
agreements, or (iii) amendments that are required by Applicable Law or are of a
clerical or “housekeeping” nature;
(h)
the taking or institution of any proceedings for the continuance, winding up,
liquidation, reorganization or dissolution of the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or any of their
Subsidiaries) in each case under applicable debtor relief laws, other than as
required by Applicable Law;

(i)
(A) any incurrence of any indebtedness by the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or their
Subsidiaries) for borrowed money or granting of any lien or security interest by
the Partnership, the Project Partnership, the Project General Partner or the
Corporation (or their Subsidiaries) in respect of any indebtedness for borrowed
money, including any financing or refinancing, that is not in existence as of
the date hereof other than (i) in the case of an amendment to or refinancing of
existing indebtedness of the Partnership or the Project Partnership, as
applicable, where the amended or refinanced indebtedness would not result in a
capital call or be in excess of the total amount of the existing indebtedness
outstanding at the time of the refinancing that would be amended or extinguished
by the refinancing plus all applicable fees, costs and expenses including
breakage costs incurred in connection with such new financing or the repayment
of the existing indebtedness; or (ii) indebtedness in an amount less than 2% of
the book value of assets of the Partnership or the Project Partnership, as
applicable, that is required to meet the Partnership’s or the Project
Partnership’s, as applicable, obligations that cannot reasonably be expected to
be met with distributable cash flow of the Partnership or the Project
Partnership, as applicable, or that can be satisfied with the posting of a
letter of credit or other security, (B) making any loan for borrowed money or
entering into any external borrowing arrangements where the Partnership, the
Project Partnership, the Project General Partner or the Corporation (or any of
their Subsidiaries) acts as a lender, (C) the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or their
Subsidiaries) entering into any derivative transaction or amending in any
material manner or terminating any derivative transaction other than in
connection with a transaction described in clauses (A)(i) or (A)(ii) above and
other than short-term energy hedge, renewable attributes and/or capacity
transactions, or (D) any incurrence of any indebtedness for borrowed money or
granting of any security interest or entering into any other borrowing
arrangements, in each case by the Partnership, the Project Partnership, the
Project General Partner or the Corporation (or their Subsidiaries) with any
Related Party;

(j)
the repayment of any loan or advance made by a Related Party to the Partnership,
the Project Partnership, the Project General Partner or the Corporation (or any
of their Subsidiaries),



ii

--------------------------------------------------------------------------------

Page




other than in accordance with the terms agreed upon at the time the loan or
advance was made;
(k)
the granting of any security on the assets of the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or any of their
Subsidiaries) other than (i) under a financing that is otherwise permitted
hereunder, or (ii) customary liens created in the operation of the Project such
as liens for trade payables, mechanics, suppliers and warehouse liens, capital
leases and tax liens;

(l)
the guarantee or indemnification by the Partnership, the Project Partnership,
the Project General Partner or the Corporation (or any of their Subsidiaries)
of, or the grant of security by the Partnership, the Project Partnership, the
Project General Partner or the Corporation (or any of their Subsidiaries) for,
the debts or obligations of any third party, in each case other than customary
guarantees or indemnities arising out of the ordinary course of business of the
Partnership, the Project Partnership, the Project General Partner or the
Corporation (or their Subsidiaries);

(m)
the guarantee or indemnification by the Partnership, the Project Partnership,
the Project General Partner or the Corporation (or any of their Subsidiaries)
of, or the grant of security by the Partnership, the Project Partnership, the
Project General Partner or the Corporation (or any of their Subsidiaries) for,
the debts or obligations of any Related Party;

(n)
any change to the distribution policy of the Partnership, the Project
Partnership, the Project General Partner or the Corporation provided for in this
Agreement, the Partnership Agreement, the Project Shareholder Agreement or the
Project LPA;

(o)
the Partnership, the Project Partnership, the Project General Partner or the
Corporation (or their Subsidiaries) (A) entering into (on or after the date
hereof), causing the early termination of, or making material amendments to any
(i) Project Agreement or (ii) applicable third-party partnership agreements, or
(B) causing the early termination of, or making material amendments to, any
Related Party Contracts, including the O&M Contract and PAA, except (x) in each
case for new contracts, terminations and/or amendments that are required by
Applicable Law or to avoid a material default by the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or any of their
Subsidiaries) or otherwise preserve material rights of the Partnership, the
Project Partnership, the Project General Partner or the Corporation (or any of
their Subsidiaries) under a Project Agreement; provided that agreements
evidencing indebtedness described in clause (h) above that the Project General
Partner or the Corporation is permitted to incur without consent under Section
3.3 shall not require consent under this clause (n) or (y) in the case of clause
(ii), as is required to give effect to the exercise of options or rights under
such agreements;

(p)
the approval by the Partnership, the Project Partnership, the Project General
Partner or the Corporation (or their Subsidiaries) of any capital expenditure or
series of related capital expenditures in an amount in excess of 2% of the book
value of assets of the Partnership or the Project Partnership, as applicable,
other than as necessary to comply with Applicable



iii

--------------------------------------------------------------------------------

Page




Law, address an Emergency Situation or maintain an insurance policy relating to
the Project or the Project Partnership, as applicable;
(q)
the initiation or settlement by the Partnership, the Project Partnership, the
Project General Partner or the Corporation (or their Subsidiaries) of any
material litigation or material administrative proceeding;

(r)
appointment and removal/replacement of auditors of the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or their
Subsidiaries), other than when such appointment, removal or replacement of
auditors is designed to have the auditor of the Partnership, the Project
Partnership, the Project General Partner or the Corporation be the same as the
auditor of PEGI;

(s)
adoption of and changes to employee benefits arrangements or schemes of the
Partnership, the Project Partnership, the Project General Partner or the
Corporation (or their Subsidiaries), except for non-material changes which are
reasonable for Entities of the same size and nature as the Partnership, the
Project Partnership, the Project General Partner or the Corporation (or their
Subsidiaries);

(t)
the creation, modification or termination by the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or their
Subsidiaries) of any plan for the purchase of equity or other securities through
the award of options to purchase equity, including a stock option plan or
similar program;

(u)
any change to the accounting methods of the Partnership, the Project
Partnership, the Project General Partner or the Corporation (or any of their
Subsidiaries) or to the fiscal year‑end, other than (i) when such change to the
accounting methods of the Partnership, the Project Partnership, the Project
General Partner or the Corporation (or any of their Subsidiaries) or to the
fiscal year-end is designed to conform to the accounting methods or fiscal
year-end of PEGI or (ii) to comply with GAAP;

(v)
any significant change in the scope or nature of the Business, the Partnership
Business, the Project Partnership Business or the business of the Project
General Partner (including the business of the Partnership’s, the Project
Partnership’s, the Project General Partner’s or the Corporation’s Subsidiaries)
and the entering into of any contract, agreement or commitment that would result
in a significant change in the scope or nature of the Business, the Partnership
Business, the Project Partnership Business or the business of the Project
General Partner (including the business of the Partnership’s, the Project
Partnership’s, the Project General Partner’s or the Corporation’s Subsidiaries);
and

(w)
seeking to launch an initial public offering or the admission to trading on a
recognized stock exchange of the whole or any part of the Partnership’s or the
Project Partnership’s, as applicable, issued securities (or Subsidiaries of the
Partnership or the Project Partnership, as applicable).



iv

--------------------------------------------------------------------------------

Page






SCHEDULE “C”

PROJECT AGREEMENTS
i.    any lease or other type of agreement granting long-term real property
tenure rights that is material to the Project, taken as a whole.
ii.    applicable third-party partnership agreements (including agreements with
tax equity partners).
iii.    the engineering, procurement and construction agreement,
balance-of-plant construction contract or similar agreement and related
guarantee (but only to the extent adversely affecting the warranty provisions
thereof).
iv.    the turbine supply agreement or similar material equipment supply
agreement and related guarantee (but only to the extent adversely affecting the
warranty provisions thereof).
v.    the service and maintenance agreement or similar agreement entered into in
respect of the wind turbines or any other material equipment.
vi.    long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Project Partnership.
vii.    the interconnection agreement.
viii.    agreements evidencing indebtedness of the types described in clause (h)
in Schedule B; provided that agreements evidencing indebtedness described in
clause (h) in Schedule B that the Project General Partner or the Corporation is
permitted to incur without consent under Section 3.3 shall not require consent
under clause (n) in Schedule B.
ix.    any other Contract that affects the Operating Period to which the Project
General Partner on its own behalf or on behalf of the Project Partnership is a
party or by which such Person, or any of its assets is bound and that:
1.    limits the freedom of the Project General Partner, the Project Partnership
or any of their Subsidiaries to compete in any line of business or with any
Person or in any area or granting “most favored nation” or similar status, in a
manner that is material to the Project, taken as a whole;
2.    is with Pattern Energy Group LP or any of its Affiliates that is material
to the Project, taken as a whole; or
3.    the entry into or loss of which would result in a material adverse effect.


v

--------------------------------------------------------------------------------

Page




“Operating Period” means, in respect of the Project, the period commencing on
COD.






vi